Exhibit 10.1

 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (as amended, modified or supplemented from
time to time, this “Agreement”) made this 9th day of March, 2011, by and among
AMERICAN CHARTERED BANK, an Illinois banking corporation (“Lender”), and LIME
ENERGY CO., a Delaware corporation (the “Company”), LIME ENERGY CO. NEW
YORK, INC., a Delaware corporation, LIME MIDWEST, INC., an Illinois corporation,
PARKE INDUSTRIES INCORPORATED, a California corporation, PLI ACQUISITION CORP.,
a Delaware corporation, PLI ACQUISITION CORP., a Washington corporation, TEXAS
ENERGY PRODUCTS, INC., a Delaware corporation, LIME ENERGY ASSET DEVELOPMENT,
LLC, a Delaware limited liability company, APPLIED ENERGY MANAGEMENT, INC., a
Massachusetts corporation,  LIME ENERGY CONSULTING AND TECHNICAL SERVICES, LLC, 
a North Carolina limited liability company, APPLIED ENERGY MANAGEMENT LIGHTING,
LLC, a Massachusetts limited liability company, LANDMARK ELECTRICAL AND
MECHANICAL SERVICES, LLC, a New York limited liability company,  LANDMARK
SERVICE COMPANY, LLC, a North Carolina limited liability company, LANDMARK
SERVICES COMPANY OF NORTH CAROLINA, LLC, a North Carolina limited liability
company, and LANDMARK SERVICES COMPANY OF FLORIDA, LLC, a Florida limited
liability company, (collectively, the “Borrowing Subsidiaries;” the Company and
the Borrowing Subsidiaries are hereinafter collectively referred to as
“Borrowers” and each as a “Borrower”), jointly and severally, and LIME
FINANCE, INC., a Delaware corporation (“Lime Finance”).

 

WITNESSETH:

 

A.            Borrowers may, from time to time, request Loans from Lender, and
the parties wish to provide for the terms and conditions upon which such Loans
or other financial accommodations, if made by Lender, shall be made;

 

B.            In consideration of any Loan (including any Loan by renewal or
extension) hereafter made to Borrowers by Lender, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Borrowers, the parties agree as follows:

 

DEFINITIONS

 

Certain Defined Terms.  Except as otherwise expressly provided in this
Agreement, the following terms shall have the meanings given them in this
Section 1.01:

 

“Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”, “Deposit
Accounts”, “Documents”, “Electronic Chattel Paper”, “Equipment”,  “General
Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Proceeds” and “Tangible Chattel Paper” shall have the
respective meanings assigned to such terms in the Uniform Commercial Code.

 

“Adjusted Prime Rate” means, for any day, the greater of (a) the Prime Rate in
effect for such day plus .625%, or (b) 4.675%

 

“Affiliate” means any Person (a) which directly or indirectly through one or
more intermediaries controls, is controlled by, or is under common control with,
a Loan Party, (b) which beneficially owns or holds five percent (5%) or more of
the voting control or equity interests of a Loan Party, or (c) five percent (5%)
or more of the voting control or equity interests of which is beneficially owned
or held by a Loan Party.

 

--------------------------------------------------------------------------------


 

“Availability” means, at any time, the amount, if any, by which the Borrowing
Base exceeds the sum of (a) the outstanding principal balance of the Revolving
Loans; plus (b) the Letter of Credit Obligations.

 

“Availability Reserve” means, as of any date of determination, an amount or a
percent of a specified category or item that Lender, in its sole discretion,
establishes from time to time to reduce availability under the Borrowing Base
(a) to reflect events, conditions, contingencies or risks which affect the
assets, business or prospects of the Borrowers or any of them, or the Collateral
or its value, or the enforceability, perfection or priority of Lender’s Lien in
the Collateral, (b) to reflect Lender’s judgment that any collateral report or
financial information relating to any Borrower and furnished to Lender may be
incomplete, inaccurate or misleading in any material respect, or (c) in respect
of any state of facts which does or would with notice or passage of time or
both, constitute an Event of Default.

 

“Bank Products” means any service or facility extended to any Borrower by Lender
or any affiliate of Lender including:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services,
(g) letters of credit, (h) Hedging Agreements or (i) foreign exchange services.

 

“Borrowing Base” means, at any time, the lesser of:

 

(a)           The Maximum Revolving Loan Limit; or

 

(b)           Subject to change from time to time in the Lender’s sole
discretion, the sum of:

 

(i)            seventy percent (70%) of Borrowers’ Eligible Accounts; provided
that if Dilution exceeds five percent (5%), such advance rate shall be reduced
by one (1) percentage point for each whole or partial percentage point by which
Dilution exceeds five percent (5%);

 

less

 

(iii)          the Hedging Obligation Reserve; less

 

(iv)          the Availability Reserve.

 

“Borrowing Base Certificate” means a certificate, in form and substance
acceptable to Lender, setting forth the Borrowing Base and the component
calculations thereof.

 

“Business Day” means any day other than a Saturday, a Sunday or any day that
banks in Chicago, Illinois are required or permitted to close.

 

“Cash Collateral Account” means one or more accounts established by any Borrower
in Lender’s name maintained with Lender.

 

“Change of Control” means any Person or “group” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) who is not an
Owner on the date of this Agreement is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than ten percent (10%) of the voting power of all classes of
Owners of any Loan Party.

 

2

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder, all as in effect from time to time.

 

“Collateral” means all of the property of Loan Parties described in Section 5
hereof, together with all other property of any Loan Party or any other Person
now or hereafter pledged to Lender to secure, either directly or indirectly,
repayment of any of the Obligations or the Guaranteed Obligations.

 

“Controlled Group” means a controlled group of corporations as defined in 26
U.S.C. § 1563.

 

“Current Ratio” means, for any period, the number obtained by dividing (a) the
Borrowers’ total current assets as determined in accordance with GAAP on a
consolidated basis but excluding those items determined by Lender in its sole
discretion to be intangible (which excluded items shall include, without
limitation, amounts due from officers and Affiliates of Borrowers, goodwill,
deposits and prepaid expenses) by (b) the Borrowers’ total current liabilities
as determined in accordance with GAAP on a consolidated basis.

 

“Default Rate” means an interest rate equal to four percent (4.0%) per annum in
excess of the interest rate otherwise payable hereunder.

 

“Dilution” means, with respect to any period, the percentage obtained by
dividing (a) the sum of non-cash credits against Accounts (including, but not
limited to returns, adjustments  and rebates) of the Borrowers for such period,
plus pending, but not yet applied, non-cash credits against Accounts of the
Borrowers for such period, as determined by Lender in its reasonable  discretion
by (b) gross invoiced sales of the Borrowers for such period.

 

“Eligible Account” means all Accounts owing to any Borrower which are acceptable
to Lender, in its sole discretion, for lending purposes, net of any discounts,
credits, or allowances, but excluding any Account having any of the following
characteristics:

 

Accounts which remain unpaid for more than sixty (60) days after their due date
or for more than one hundred twenty (120) days after their invoice date;

 

Accounts owing by a single Account Debtor, including a currently scheduled
Account, if ten percent (10%) of the balance owing by said Account Debtor
(excluding Retention amounts) is ineligible as a result of clause (a) above;

 

Accounts which are not due and payable within sixty (60) days after their
invoice dates;

 

Accounts with respect to which the Account Debtor is a director, officer,
employee or agent of such Borrower or is a Parent, a Subsidiary or an Affiliate
of such Borrower;

 

Accounts with respect to which payment by the Account Debtor is or becomes
conditional upon the Account Debtor’s approval of the Goods or services, or is
otherwise subject to any repurchase obligation or return right, as with sales
made on a bill-and-hold (unless the Account Debtor has executed a setoff waiver
in form and substance acceptable to Lender), guaranteed sale, sale on approval,
sale or return or consignment basis;

 

Accounts which are owed by an Account Debtor which (1) does not maintain its
chief executive office in the United States of America or in a province or
territory of Canada in which the Personal Property Security Act has been enacted
and is in effect, or (2) is not organized under applicable law of the United
States of America or any state of the United States of America, or

 

3

--------------------------------------------------------------------------------


 

under applicable law of Canada or any province or territory of Canada in which
the Personal Property Security Act has been enacted and is in effect unless, in
either case, such Account is either backed by a letter of credit acceptable to
Lender which is in the possession of, has been assigned to and is directly
drawable by Lender, or insured pursuant to a credit insurance policy acceptable
to Lender and such insurance has been assigned to Lender;

 

Accounts with respect to which the Account Debtor is (1) the United States of
America or any department, agency or instrumentality thereof, unless such
Borrower assigns its right to payment of such Accounts to Lender in accordance
with the Assignment of Claims Act of 1940, as amended, or (2) any country other
than the United States of America or any department, agency or instrumentality
thereof;

 

The face amount of any Accounts with respect to which such Borrower is or may
become liable to the Account Debtor for Goods sold or services rendered by such
Account Debtor to such Borrower, but only to the extent of the maximum aggregate
amount of such Borrower’s liability to such Account Debtor;

 

Accounts with respect to which (1) the Goods giving rise thereto have not been
shipped and delivered to and accepted as satisfactory by the Account Debtor, or
(2) the services performed have not been completed and accepted as satisfactory
by the Account Debtor;

 

Accounts which are not invoiced, dated as of such date and sent to the Account
Debtor within thirty (30) days after the shipment and delivery to and acceptance
by said Account Debtor of the goods or the performance of the services giving
rise thereto;

 

Accounts with respect to which possession or control of the goods sold is held,
maintained or retained by such Borrower, or by any agent or custodian of such
Borrower, for the account of or subject to further or future direction from the
Account Debtor;

 

Accounts which are owing by any Account Debtor involved as a debtor in any
bankruptcy or other state or federal insolvency proceeding, whether voluntary or
involuntary;

 

Accounts which arise in any manner other than the sale of inventory or services
in the ordinary course of such Borrower’s business;

 

Accounts with respect to which the Account Debtor is located in a state which
requires such Borrower, as a precondition to commencing or maintaining an action
in the courts of that state, either to (i) receive a certificate of authority to
do business and be in good standing in such state, or (ii) file a notice of
business activities report or similar report with such state’s taxing authority,
unless (A) such Borrower has taken one of the actions described in clauses
(i) or (ii), (B) the failure to take one of the actions described in either
clause (i) or (ii) may be cured retroactively by such Borrower at its election,
or (C) such Borrower has proven, to Lender’s satisfaction, that it is exempt
from any such requirements under any such state’s laws;

 

All or any portion of an Account to the extent there exists or the Account
Debtor has asserted a counterclaim or dispute or is otherwise subject to a
contra claim; provided, however, if the amount of such counterclaim, dispute or
such contra claim is equal to or greater than ten percent (10%) of the total
Account owing from such Account Debtor to such Borrower, then the full amount of
such Account shall be deemed an ineligible Account;

 

4

--------------------------------------------------------------------------------


 

Accounts for any Account Debtor which exceed a credit limit established by
Lender for such Account Debtor, but only to the extent of such excess;

 

Accounts as to which any covenant, representation or warranty with respect to
such Account has been breached;

 

Accounts which are not subject to a first priority lien in favor of Lender;

 

Accounts  for which the Account Debtor has paid a deposit to Lender, but only to
the extent of such deposit;

 

Accounts for which such Borrower has failed to deliver to Lender such documents
as Lender may have requested pursuant to Section 7.01 hereof;

 

Accounts as to which Lender, at any time or times hereafter, determines in good
faith that the prospect of payment or performance by the Account Debtor is or
will be impaired; and

 

(v)           Any portion of an Account subject to Retention.

 

“Enforcement Costs” means all expenses, charges, costs and fees whatsoever
(including, without limitation, reasonable outside counsel attorney’s fees and
expenses and the fees, costs and expenses described in Section 4.05(g) (Costs
and Expenses)) of any nature whatsoever paid or incurred by or on behalf of
Lender in connection with (a) any or all of the Obligations, the Guaranteed
Obligations, this Agreement and/or any of the other Loan Documents, (b) the
creation, perfection, collection, maintenance, preservation, defense,
protection, realization upon, disposition, sale or enforcement of all or any
part of the Collateral, this Agreement or any of the other Loan Documents,
including, without limitation, those costs and expenses more specifically
enumerated in this Agreement and the other Loan Documents, and further
including, without limitation, amounts paid to lessors, processors, bailees,
warehousemen, sureties, judgment creditors and others in possession of or with a
Lien against or claimed against the Collateral, and (c) the monitoring,
administration, processing and/or servicing of any or all of the Obligations,
the Loan Documents, and/or the Collateral.

 

“Environmental Laws” means all federal, state, district, local and foreign laws,
rules, regulations, ordinances, and consent decrees relating to health, safety,
hazardous substances, pollution and environmental matters, as now or at any time
hereafter in effect, applicable to any Borrower’s business or facilities owned
or operated by a Borrower, including laws relating to emissions, discharges,
releases or threatened releases of pollutants, contamination, chemicals, or
hazardous, toxic or dangerous substances, materials or wastes into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

5

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
modified or restated from time to time.

 

“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Borrowers’ Controlled Group, or under common control with a
Borrower, within the meaning of Section 414 of the Code.

 

“Event of Default” shall have the meaning specified in Section 13.01 hereof.

 

“Excess Availability” means, as of any date of determination by Lender, the sum
of (a) the Borrowing Base, less (b) the aggregate outstanding Revolving Loans
and Letter of Credit Obligations as of the close of business on such date.

 

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of any Borrower or any
Guarantor hereunder or under any other Loan Document, any taxes on or measured
by overall net income (however denominated), franchise taxes (in lieu of net
income taxes) and branch profits taxes, in each case imposed on it by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of Lender, in which its applicable Lending Office is located.

 

“Fiscal Year” means each twelve (12) month accounting period of the Borrowers,
which ends on December 31 of each year.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranteed Obligations” has the meaning set forth in Section 15.01.

 

“Guarantor” means Lime Finance and every other Person now or in the future who
agrees to guaranty the Obligations.

 

“Hazardous Materials” means any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).

 

6

--------------------------------------------------------------------------------


 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rate,
currency exchange rates or commodity prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.  The amount of any Person’s obligations in
respect of any Hedging Obligation shall be deemed to be the incremental
obligations that would be reflected in the financial statements of such Person
in accordance with GAAP.

 

“Hedging Obligation Reserve” means, as of any date of determination, such
amounts as the Lender may from time to time establish and adjust to reduce
availability under the Borrowing Base to reflect the Borrowers’ Hedging
Obligations.

 

“Indebtedness” of a Person means at any time the sum at such time of
(a) indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (b) any obligations of such Person in respect of
letters of credit, banker’s or other acceptances or similar obligations issued
or created for the account of such Person, (c) lease indebtedness, liabilities
and other obligations of such Person with respect to capital leases, (d) all
liabilities secured by any Lien on any property owned by such Person, to the
extent attached to such Person’s interest in such property, even though such
Person has not assumed or become personally liable for the payment thereof,
(e) obligations of third parties which are being guarantied or indemnified
against by such Person or which are secured by the property of such Person;
(f) any obligation of such Person under an employee stock ownership plan or
other similar employee benefit plan; (g) any obligation of such Person or a
commonly controlled entity to a multi-employer plan; and (h) any obligations,
liabilities or indebtedness, contingent or otherwise, under or in connection
with, transactions, agreements or documents now existing or hereafter entered
into, which provides for an interest rate, credit, commodity or equity swap,
cap, floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices; but excluding trade and other accounts
payable in the ordinary course of business in accordance with customary trade
terms and which are not overdue (as determined in accordance with customary
trade practices) or which are being disputed in good faith by such Person and
for which adequate reserves are being provided on the books of such Person in
accordance with GAAP consistently applied.

 

“Indemnified Party” shall have the meaning specified in Section 16.01 hereof.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any Governmental Authority.

 

“Lending Office” means the office or offices of Lender described on Schedule
16.02, or such other office or offices as Lender may from time to time notify
Borrowers.

 

“Letter of Credit” means any Letter of Credit issued on behalf of any Borrower
in accordance with this Agreement.

 

“Letter of Credit Fee Amount” means two percent (2%) per annum on the aggregate
undrawn face amount of all Letters of Credit outstanding.

 

7

--------------------------------------------------------------------------------


 

“Letter of Credit Obligations” means, as of any date of determination, the sum
of (a) the aggregate undrawn face amount of all Letters of Credit, plus (b) the
aggregate unreimbursed amount of all drawn Letters of Credit not already
converted to Revolving Loans hereunder.

 

“Letter of Credit Sublimit” means Two Million Five Hundred Thousand and No/100
Dollars ($2,500,000.00).

 

“Liabilities” means, with respect to Borrowers as of any date of determination
and on a consolidated basis, all indebtedness and other obligations of Borrowers
that are or should be shown as liabilities on a balance sheet of Borrowers
prepared in accordance with GAAP, including all capitalized lease obligations.

 

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, judgment lien, assignment, financing statement, encumbrance, title
retention agreement or analogous instrument or device, including the interest of
each lessor under any capitalized lease and the interest of any bondsman under
any payment or performance bond, in, of or on any assets or properties of a
Person, whether now owned or subsequently acquired and whether arising by
agreement or operation of law, all whether perfected or unperfected.

 

“Loan Documents” means this Agreement and all other agreements, instruments and
documents including, without limitation, promissory notes, guaranties,
mortgages, trust deeds, pledges, powers of attorney, consents, assignments,
contracts, notices, security agreements, leases, financing statements, Hedging
Agreements and all other writings heretofore, now or from time to time hereafter
executed by or on behalf of any Borrower, any Guarantor or any other Person and
delivered to Lender or to any parent, affiliate or subsidiary of Lender in
connection with the Obligations or the transactions contemplated hereby, as each
of the same may be amended, modified or supplemented from time to time.

 

“Loan Party” means each Borrower and each Guarantor.

 

“Loan Party Equity Interests” means all Equity Interests owned or held by or on
behalf of any Loan Party in any other Loan Party, and all Security
Certificates, Instruments and other documents, if any, representing or
evidencing such Equity Interests.

 

“Loans” means all loans and advances made by Lender to or on behalf of Borrowers
hereunder.

 

“Lock Box” means one or more post office boxes designated by, and under the
exclusive control of, Lender.

 

“Material Adverse Effect” means any of the following:  (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance or properties of the Loan Parties taken
as a whole; (b) an impairment of the ability of either any Borrower or the Loan
Parties taken as a whole, to perform their respective material obligations under
the Loan Documents; or (c) a material adverse effect upon:  (i) the legality,
validity, binding effect or enforceability of any Loan Document to which any
Loan Party is a party against either:  (A) any Borrower; or (B) the Loan Parties
taken as a whole; or (ii) the rights and remedies of Lender under or in respect
of any Loan Document.

 

“Maturity Date” means March 9, 2012.

 

“Maximum Revolving Loan Limit” means $7,000,000.00.

 

8

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which any Borrower or any ERISA Affiliate
contributes or is obligated to contribute.

 

“Obligations” means any and all obligations, liabilities and indebtedness of
Borrowers (or of any Borrower) to Lender or to any parent, affiliate or
subsidiary of Lender of any and every kind and nature, howsoever created,
arising or evidenced and howsoever owned, held or acquired, whether now or
hereafter existing or contemplated, whether now due or to become due, whether
primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance and obligations,
liabilities and indebtedness with respect to Hedging Obligations), whether
several, joint or joint and several, and whether arising or existing under
written or oral agreement or by operation of law and, without implying any
limitation on the foregoing,  including, without limitation, all Loans, Bank
Products, and Enforcement Costs.

 

“OFAC” means the Office of Foreign Assets Control.

 

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Owner” means with respect to any Borrower, each Person having legal or
beneficial title to an ownership interest in such Borrower or a right to acquire
such an interest.

 

“Parent” means any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of any Borrower.

 

“Pass-Through Tax Liabilities” means the amount of state and federal income tax
paid or to be paid by the Owners on taxable income earned by any Borrower and
attributable to the Owners as a result of such Borrower’s “pass-through” tax
status, assuming the highest marginal income tax rate for federal and state (for
the state or states in which any owner is liable for income taxes with respect
to such income) income tax purposes, after taking into account any deduction for
state income taxes in calculating the federal income tax liability and all other
deductions, credits, deferrals and other reductions available to the Owners from
or through such Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of any Borrower or any ERISA Affiliate and covered by
Title IV of ERISA.

 

“Permitted Liens” means: (a) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder or amounts which are being contested in good
faith and by appropriate proceedings and for which the applicable Loan Party has
maintained adequate reserves; (b) liens or security interests in favor of
Lender, whether created under the Loan Documents or any other documents;
(c) zoning restrictions and easements, licenses, covenants and other
restrictions affecting the use of real property that do not individually or in
the aggregate have a Material Adverse Effect; (d) liens in connection with
purchase money indebtedness with respect to Equipment and capitalized leases
otherwise permitted pursuant to this Agreement, provided, that such liens attach
only to the assets the purchase of which was financed by such purchase money
indebtedness or which is the subject of such capitalized leases; (e) liens set
forth on Schedule 1.01-C; (f) liens specifically permitted by Lender in writing;
(g) involuntary liens securing amounts less than $100,000 and which are released
or

 

9

--------------------------------------------------------------------------------


 

for which a bond acceptable to Lender, in its sole discretion, has been posted
within ten (10) days of its creation, and (h) any ownership rights which might
arise to the benefit of a customer in Equipment of any Borrower which has been
installed in such customer’s premises and for which payment of such Equipment
has not yet been made to Borrower.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, entity, party or foreign or United States government
(whether federal, state, county, city, municipal or otherwise), including,
without limitation, any instrumentality, division, agency, body or department
thereof.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate.

 

“Pledged Collateral” means, collectively, Pledged Debt and Loan Party Equity
Interests.

 

“Pledged Debt” means all debt owed or owing to any Loan Party or any Subsidiary
by such Loan Party or any of such Loan Party’s subsidiaries, all Instruments,
Chattel Paper or other documents, if any, representing or evidencing such debt.

 

“Prime Rate” means the prime rate as published in the “Money Rates” Section of
the Wall Street Journal as of the applicable determination date.

 

“Regulatory Change” shall have the meaning specified in Section 4.04(c) hereof.

 

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the PBGC.

 

“Retention” shall mean that portion of an Account of any Borrower, payment of
which is withheld by an Account Debtor pursuant to the terms of the related
contract as security for such Borrower’s performance pending completion of the
contract giving rise to said Account.

 

“Revolving Loans” shall have the meaning specified in Section 2.01 hereof.

 

“Subordinated Debt” means indebtedness and liabilities of any Borrower which has
been subordinated to the Obligations by a Subordination Agreement.

 

“Subordinated Loan Documents” means any and all promissory notes, agreements,
documents or instruments now or at any time evidencing, securing, guarantying or
otherwise executed and delivered in connection with the Subordinated Debt, as
the same may from time to time be amended, restated, supplemented or modified.

 

“Subordination Agreements” means those certain subordination agreements entered
into now or in the future by any Borrower, a subordinated creditor of such
Borrower and the Lender, as the same may be from time to time amended, restated,
supplemented or modified.

 

“Subsidiary” of any Borrower means any corporation of which more than fifty
percent (50%) of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time stock of any other class of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time, directly or indirectly, owned by such Borrower, or any partnership, joint
venture or limited liability company of

 

10

--------------------------------------------------------------------------------


 

which more than fifty percent (50%) of the outstanding equity interests are at
the time, directly or indirectly, owned by such Borrower or any partnership of
which such Borrower is a general partner.

 

“Tangible Capital Funds” means, as of any date of determination and on a
consolidated basis, the sum of (without duplication) (a) shareholders’ equity
(including retained earnings), minus (b) the net book value of all intangible
assets as determined solely by Lender on a consistent basis which intangible
assets shall include, without limitation, amounts due from officers, employees
and Affiliates of Borrowers, prepaid expenses, deposits and goodwill, plus
(c) Subordinated Debt, all as determined under GAAP, except as set forth herein.

 

“Tangible Leverage Ratio” means the number obtained by dividing (a) the total
Liabilities of Borrowers less any Subordinated Debt, by (b) the Borrowers’
Tangible Capital Funds.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earliest of (a) the Maturity Date, (b) the date
Borrowers terminate this Agreement pursuant to Section 8.01 hereof, or (c) the
date Lender accelerates payment of the Obligations pursuant to Section 13.02
hereof.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
State of Illinois.

 

Other Definitional Terms; Rules of Interpretation.

 

The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with GAAP.  All
terms defined in the UCC and not otherwise defined herein have the meanings
assigned to them in the UCC.  References to Articles, Sections, subsections,
Exhibits, Schedules and the like, are to Articles, Sections and subsections of,
or Exhibits or Schedules attached to, this Agreement unless otherwise expressly
provided.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  Unless the context in which used
herein otherwise clearly requires, “or” has the inclusive meaning represented by
the phrase “and/or”.  Defined terms include in the singular number the plural
and in the plural number the singular.  Reference to any agreement (including
the Loan Documents), document or instrument means such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof (and, if applicable, in accordance with the terms hereof
and the other Loan Documents), except where otherwise explicitly provided, and
reference to any promissory note includes any promissory note which is an
extension or renewal thereof or a substitute or replacement therefor.  Reference
to any law, rule, regulation, order, decree, requirement, policy, guideline,
directive or interpretation means as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect on the determination date,
including rules and regulations promulgated thereunder.

 

11

--------------------------------------------------------------------------------


 

LOANS.

 

Revolving Loans.

 

Subject to the terms and conditions of the Loan Documents, from time to time
prior to the Termination Date, Lender shall make revolving loans and advances
(the “Revolving Loans”) to the Borrowers in an amount not in excess of
Availability.

 

Requests for Revolving Loans.

 

A request for a Revolving Loan shall be made or shall be deemed to be made, each
in the following manner:  The Company shall give Lender same day notice, no
later than 12:00 P.M. (Chicago, Illinois local time) for such day, of its
request for a Revolving Loan, in which notice the Company shall specify the
amount of the proposed borrowing and the proposed borrowing date; provided,
however, that no such request may be made at a time when there exists an Event
of Default or an event which, with the passage of time or giving of notice, will
become an Event of Default.  In the event that the Borrowers maintain one or
more controlled disbursement accounts at Lender, each check presented for
payment against such controlled disbursement account(s) and any other charge or
request for payment against such controlled disbursement account(s) shall
constitute a request for a Revolving Loan.  As an accommodation to the
Borrowers, Lender may permit telephone requests for Revolving Loans and
electronic transmittal of instructions, authorizations, agreements or reports to
Lender by the Company.  Unless the Company specifically directs Lender in
writing not to accept or act upon telephonic or electronic communications from
the Company, Lender shall have no liability to Borrowers for any loss or damage
suffered by Borrowers as a result of Lender’s honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically or electronically and purporting to
have been sent to Lender by the Company and Lender shall have no duty to verify
the origin of any such communication or the authority of the Person sending it.

 

Borrowers hereby irrevocably authorize Lender to disburse the proceeds of each
Revolving Loan requested by the Company, or deemed to be requested by the
Company, as follows: (i)  the proceeds of each Revolving Loan requested under
Section 2.02(a) shall be disbursed by Lender in lawful money of the United
States of America in immediately available funds, (ii) in the case of the
initial borrowing, in accordance with the terms of the written disbursement
letter from the Company, and (iii) in the case of each subsequent borrowing, by
wire transfer or Automated Clearing House (ACH) transfer to such bank account as
may be agreed upon by the Company and Lender from time to time, or elsewhere if
pursuant to a written direction from the Company.

 

Repayments.

 

The Obligations shall be repaid as follows:

 

Repayment of Revolving Loans.  Subject to the terms of Section 6.01 hereof, the
Revolving Loans and all other Obligations shall be repaid on the Termination
Date.  Borrowers may from time to time voluntarily prepay the Revolving Loans in
whole or in part subject to the terms and conditions of this Agreement.  If any
such payment due date is not a Business Day, then such payment may be made on
the next succeeding Business Day and such extension of time shall be included in
the computation of the amount of interest and fees due hereunder.

 

Overadvances.  If at any time Availability is less than $0.00, or any portion of
the Revolving Loans exceeds any applicable sublimit within the Borrowing Base,
Borrowers shall immediately, and

 

12

--------------------------------------------------------------------------------


 

without the necessity of demand by Lender, pay to Lender such amount as may be
necessary to eliminate such excess and Lender shall apply such payment to the
Revolving Loans to eliminate such excess.

 

Notes.

 

The Loans shall, in Lender’s sole discretion, be evidenced by one or more
promissory notes in form and substance satisfactory to Lender.  However, if such
Loans are not so evidenced, such Loans may be evidenced solely by entries upon
the books and records maintained by Lender.

 

Bank Products.

 

Borrowers may request, and Lender or its affiliates may, in their sole and
absolute discretion, provide, Bank Products although Borrowers are not required
to do so.  In the event any Borrower requests Lender and/or its affiliates to
procure or provide Bank Products, then such Borrower agrees with Lender and/or
such affiliates, as applicable, to pay when due all indebtedness, liabilities
and obligations with respect to Bank Products and further agrees to indemnify
and hold Lender and/or such affiliates harmless from any and all indebtedness,
liabilities, obligations, losses, costs and expenses (including, without
limitation,  reasonable attorneys fees) now or hereafter owing to or incurred by
Lender (including, without limitation, those under agreements of
indemnifications or assurances provided by Lender to its affiliates) and/or its
affiliates with respect to Bank Products, all as the same may arise.  In the
event any Borrower shall not have paid to Lender and/or its affiliates such
amounts, Lender may cover such amounts by an advance under the Revolving Loan,
which advance shall be deemed to have been requested by the Company.  Borrowers
jointly and severally acknowledge and agree that (a) all indebtedness,
liabilities and obligations with respect to Bank Products provided by Lender or
its affiliates, and all of its agreements under this Section, are part of the
Obligations secured by the Collateral, and (b) the obtaining of Bank Products
from Lender or its affiliates (i) is in the sole and absolute discretion of
Lender or its affiliates and (ii) is subject to all rules and regulations of
Lender or its affiliates.

 

LETTERS OF CREDIT.

 

General Terms.

 

Subject to the terms and conditions of the Loan Documents, prior to the
Termination Date, Lender shall, from time to time cause to be issued and co-sign
for or otherwise guarantee, upon the Company’s request, commercial and/or
standby Letters of Credit; provided, that the aggregate undrawn face amount of
all such Letters of Credit shall at no time exceed the Letter of Credit
Sublimit.  Payments made by the issuer of a Letter of Credit to any Person on
account of any Letter of Credit shall be immediately payable by Borrowers
without notice, presentment or demand and Borrowers agree that each payment made
by the issuer of a Letter of Credit in respect of a Letter of Credit shall
constitute a request by the Company for a Loan to reimburse such issuer.  In the
event such Loan is not advanced by Lender for any reason, such reimbursement
obligations (whether owing to the issuer of the Letter of Credit or Lender if
Lender is not the issuer) shall become part of the Obligations hereunder and
shall bear interest at the rate then applicable to Revolving Loans until
repaid.  Borrowers shall remit to Lender a Letter of Credit fee equal to the
Letter of Credit Fee Amount, which fee shall be payable monthly in arrears on
the last Business Day of each month for commercial Letters of Credit and payable
at the beginning of each year in advance for standby Letters of Credit.  Said
fee shall be calculated on the basis of a 360 day year.  Borrowers shall also
pay on demand the normal and customary administrative charges of the issuer of
the Letter of Credit for issuance, amendment, negotiation, renewal or extension
of any Letter of Credit.

 

13

--------------------------------------------------------------------------------


 

Requests for Letters of Credit.

 

The Company shall make requests for Letters of Credit in writing at least two
(2) Business Days prior to the date such Letter of Credit is to be issued.  Each
such request shall specify the date such Letter of Credit is to be issued, the
amount thereof, the name and address of the beneficiary thereof and a
description of the transaction to be supported thereby.  Any such notice shall
be accompanied by the form of Letter of Credit requested and any application or
reimbursement agreement required by the issuer of such Letter of Credit.  If any
term of such application or reimbursement agreement is inconsistent with this
Agreement, then the provisions of this Agreement shall control to the extent of
such inconsistency.

 

Obligations Absolute.

 

Borrowers shall be obligated to reimburse the issuer of any Letter of Credit, or
Lender if Lender has reimbursed such issuer on any Borrower’s behalf, for any
payments made in respect of any Letter of Credit, which obligation shall be
unconditional and irrevocable and shall be paid regardless of:  (a) any lack of
validity or enforceability of any Letter of Credit, (b) any amendment or waiver
of or consent or departure from all or any provisions of any Letter of Credit,
this Agreement or any other Loan Document, (c) the existence of any claim, set
off, defense or other right which any Borrower or any other Person may have
against any beneficiary of any Letter of Credit, Lender or the issuer of the
Letter of Credit, (d) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect, (e) any
payment under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, and
(f) any other act or omission to act or delay of any kind of the issuer of such
Letter of Credit, the Lender or any other Person or any other event or
circumstance that might otherwise constitute a legal or equitable discharge of
any Borrower’s obligations hereunder.  It is understood and agreed by Borrowers
that the issuer of any Letter of Credit may accept documents that reasonably
appear on their face to be in order without further investigation or inquiry.

 

Expiration Dates of Letters of Credit.

 

The expiration date of each Letter of Credit shall be no later than the
thirtieth (30th) day prior to the Maturity Date.  Notwithstanding the foregoing,
a Letter of Credit may provide for automatic extensions of its expiration date
for one or more one (1) year periods, so long as the issuer thereof has the
right to terminate the Letter of Credit at the end of each one (1) year period
and no extension period extends past the thirtieth (30th) day prior to the
Maturity Date.

 

INTEREST, FEES AND CHARGES.

 

Interest Rate.

 

Each Revolving Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Adjusted Prime Rate.

 

Default Interest Rate.

 

Upon the occurrence of an Event of Default and during the continuance thereof,
at Lender’s option, each Loan shall bear interest at the Default Rate, effective
as of the first day the Event of Default occurs, which interest shall be payable
on demand.  The decision of Lender to not impose the Default Rate shall be made
by the Lender, in its sole discretion, and shall not be a waiver of any of its
other rights and remedies.

 

14

--------------------------------------------------------------------------------


 

Interest Payments.

 

Interest on Revolving Loans shall be due and payable on the first day of each
month in arrears and on the Termination Date, or if any such day is not a
Business Day, on the next succeeding Business Day.  Whenever any payment to be
made hereunder shall be stated to be due on a day which is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time shall in such case be included in the computation of interest on the
Loans or the fees hereunder, as the case may be.

 

Fees And Charges.

 

Unused Line Fee:  Borrowers shall pay to Lender an unused line fee of .30% per
annum of the difference between (i) the Maximum Revolving Loan Limit and
(ii) the sum of (A) the average daily balance of the Revolving Loans plus
(B) the Letter of Credit Obligations for each calendar quarter, which fee shall
be fully earned by Lender and payable quarterly in arrears on the first Business
Day of each calendar quarter.  Said fee shall be calculated on the basis of a
360 day year.

 

Costs and Expenses:  Borrowers shall reimburse Lender for all costs and
expenses, including, without limitation, expenses and fees of third-party
service providers, legal expenses and reasonable attorneys’ fees, incurred by
Lender in connection with the (i) documentation and consummation of this
transaction and any other transactions between Borrowers and Lender, including,
without limitation, Uniform Commercial Code and other public record searches and
filings, overnight courier or other express or messenger delivery, appraisal
costs, field examination costs, surveys, title insurance and environmental audit
or review costs; (ii) collection, protection or enforcement of any rights in or
to the Collateral; (iii) collection of any Obligations; (iv) administration of
the Loans and the Collateral; and (v) enforcement of any of Lender’s rights
under this Agreement or any other Loan Document (including, without limitation,
any costs and expenses of any third party provider engaged by Lender for such
purposes).  Borrowers shall also pay all normal service charges with respect to
all accounts maintained by Borrowers with Lender and any additional services
requested by Borrowers from Lender.

 

Capital Adequacy Charge.  If Lender shall have determined that the adoption of
any law, rule or regulation regarding capital adequacy, or any change therein or
in the interpretation or application thereof, or compliance by Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or governmental authority enacted after the date
hereof, does or shall have the effect of reducing the rate of return on such
party’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by a material amount, then promptly following such change and from
time to time, after submission by Lender to Borrowers of a written demand
therefor together with the certificate described below, Borrowers shall pay to
Lender such additional amount or amounts as will compensate Lender for such
reduction, such written demand to be made with reasonable promptness following
such determination.  A certificate of Lender claiming entitlement to payment as
set forth above shall be conclusive in the absence of manifest error.  Such
certificate shall set forth the nature of the occurrence giving rise to such
reduction, the amount of the additional amount or amounts to be paid to Lender,
and the method by which such amount was determined.  In determining such amount,
Lender may use any reasonable averaging and attribution method, applied on a
non-discriminatory basis.

 

Maximum Interest.

 

It is the intent of the parties that the rate of interest and other charges to
Borrowers under the Loan Documents shall be lawful; therefore, if for any reason
the interest or other charges payable under

 

15

--------------------------------------------------------------------------------


 

this Agreement are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which Lender may lawfully charge Borrowers,
then the obligation to pay interest and other charges shall automatically be
reduced to such limit and, if any amount in excess of such limit shall have been
paid, then such amount shall be refunded to Borrowers.

 

Authorization to Make Revolving Loans.

 

Borrowers hereby authorize Lender, in its reasonable discretion, to charge any
of Borrowers’ accounts or advance Revolving Loans to make any payments of
principal, interest, fees, costs or expenses required to be made under the Loan
Documents and not made by Borrowers when due.

 

Computation of Interest and Fees.

 

All interest accruing on the outstanding principal amount of the Loans and fees
hereunder outstanding from time to time shall be calculated on the basis of
actual number of days elapsed in a 360-day year.

 

Taxes.

 

Any and all payments by Borrowers to or on account of any obligation of
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that, if Borrowers shall be required by any applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then:  (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 4.08(a)), Lender receives an amount equal to the sum
it would have received had no such deductions been made; (ii) Borrowers shall
make such deductions; and (iii) Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

Without limiting the provisions of Section 4.08(a), Borrowers shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

Borrowers shall indemnify Lender, within ten days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including Taxes
imposed or asserted on or attributable to amounts payable under this
Section 4.08) paid by Lender and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrowers by Lender shall be conclusive absent manifest
error.

 

If requested in writing by Lender, Borrowers shall deliver to Lender, as soon as
practicable after any payment of Indemnified Taxes or Other Taxes by Borrower to
a Governmental Authority, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Lender.

 

If Lender receives a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrowers or with respect to which any Borrower has paid
additional amounts pursuant to this Section 4.08, it shall pay to Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrowers under this Section 4.08 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such

 

16

--------------------------------------------------------------------------------


 

refund); provided that Borrowers, upon the request of Lender, agree to repay the
amount paid over to any Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Lender in the event Lender is
required to repay such refund to such Governmental Authority.  This
subsection (e) shall not be construed to require Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrowers or any other Person.

 

COLLATERAL.

 

Grant of Security Interest to Lender.

 

As security for the payment of all Loans now or in the future made by Lender to
any Borrower hereunder, for the payment or other satisfaction of all other
Obligations, and for the payment and other satisfaction by Lime Energy of all of
the Guaranteed Obligations, each Loan Party hereby assigns to Lender and grants
to Lender a continuing security interest in the following property of such Loan
Party, whether now or hereafter owned, existing, acquired or arising and
wherever now or hereafter located:  (a) all Accounts (whether or not Eligible
Accounts) and all Goods whose sale, lease or other disposition by any Loan Party
has given rise to Accounts and have been returned to, or repossessed or stopped
in transit by, any Loan Party; (b) all Chattel Paper, Instruments, Documents and
General Intangibles (including, without limitation, all patents, patent
applications, trademarks, trademark applications, trade names, trade secrets,
goodwill, copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guarantee claims, contract rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory;
(d) all Goods (other than Inventory), including, without limitation, Equipment;
(e) all Investment Property (excluding Equity Interests other than Loan Party
Equity Interests); (f) all Deposit Accounts, bank accounts, deposits and cash;
(g)  all Letter-of-Credit Rights; (h)  Commercial Tort Claims listed on Schedule
5.01 hereto; (i) any other property of any Loan Party now or hereafter in the
possession, custody or control of Lender or any agent or any parent, affiliate
or subsidiary of Lender or any participant with Lender in the Loans, for any
purpose (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise); and (j) all additions and accessions to,
substitutions for, and replacements, products and Proceeds of the foregoing
property, including, without limitation, proceeds of all insurance policies
insuring the foregoing property, and all of Loan Parties’ books and records
relating to any of the foregoing and to Loan Party’s business.

 

Other Security.

 

Lender, in its sole discretion, without waiving or releasing any obligation,
liability or duty of Loan Parties under the Loan Documents or any Event of
Default, may at any time or times hereafter, but shall not be obligated to, pay,
acquire or accept an assignment of any security interest, lien, encumbrance or
claim asserted by any Person in, upon or against the Collateral, provided, that
Lender may take such actions with respect to Permitted Liens only after the
occurrence and during the continuance of an Event of Default.  All sums paid by
Lender in respect thereof and all costs, fees and expenses including, without
limitation, reasonable attorney fees, all court costs and all other charges
relating thereto incurred by Lender shall constitute Obligations or Guaranteed
Obligations, as applicable, payable by Loan Parties to Lender on demand and,
until paid, shall bear interest at the highest rate then applicable to Loans
hereunder.

 

Possessory Collateral.

 

Immediately upon any Loan Party’s receipt of any portion of the Collateral
evidenced by an agreement, Instrument or Document, including, without
limitation, any Tangible Chattel Paper and any Investment Property consisting of
certificated securities, such Loan Party shall deliver the original thereof

 

17

--------------------------------------------------------------------------------


 

to Lender together with an appropriate endorsement or other specific evidence of
assignment thereof to Lender (in form and substance acceptable to Lender).  If
an endorsement or assignment of any such items shall not be made for any reason,
Lender is hereby irrevocably authorized, as Loan Parties’ attorney and
agent-in-fact, to endorse or assign the same on Loan Parties’ behalf.

 

Electronic Chattel Paper.

 

To the extent that any Loan Party obtains or maintains any Electronic Chattel
Paper, such Loan Party shall create, store and assign the record or records
comprising the Electronic Chattel Paper in such a manner that (a) a single
authoritative copy of the record or records exists which is unique, identifiable
and except as otherwise provided in clauses (d), (e) and (f) below, unalterable,
(b) the authoritative copy identifies Lender as the assignee of the record or
records, (c) the authoritative copy is communicated to and maintained by the
Lender or its designated custodian, (d) copies or revisions that add or change
an identified assignee of the authoritative copy can only be made with the
participation of Lender, (e) each copy of the authoritative copy and any copy of
a copy is readily identifiable as a copy that is not the authoritative copy, and
(f) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.

 

Possession of Collateral.

 

Until otherwise notified by Lender following the occurrence of an Event of
Default, Loan Parties shall have the right, except as otherwise provided in this
Agreement, in the ordinary course of Loan Parties’ business, to (a) sell, lease
or furnish under contracts of service any of Loan Parties’ Inventory normally
held by Loan Parties for any such purpose; (b) use and consume any raw
materials, work in process or other materials normally held by Loan Parties for
such purpose; and (c) dispose of obsolete or unuseful Equipment so long as all
of the proceeds thereof are paid to Lender for application to the Obligations
(except for such proceeds which are required to be delivered to the holder of a
Permitted Lien which is prior in right of payment); provided, however, that a
sale in the ordinary course of business shall not include any transfer or sale
in satisfaction, partial or complete, of a debt owed by Loan Parties.

 

Pledged Collateral.

 

Registration in Nominee Name; Denominations.  Each Loan Party hereby agrees that
without limiting Article 5, Lender shall have the right (in its sole and
absolute discretion) to hold, where applicable, Pledged Collateral in the
Lender’s own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of such Loan Party, endorsed or assigned, where
applicable, in blank or in favor of Lender.

 

Distributions. Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right to receive (for application to the
Obligations) all dividends, interest or principal in respect of Pledged
Collateral and to the extent that any thereof is received by or on behalf of any
Loan Party, it shall be held in trust for the benefit of Lender, shall be
segregated from other property or funds of such Loan Party and shall be
forthwith delivered to Lender upon demand in the same form as so received (with
any necessary endorsement).  Any and all money and other property paid over to
or received by Lender pursuant to this clause shall be retained by Lender in an
account to be established in the name of Lender, under its sole dominion and
control and shall be applied to the Obligations as determined by Lender.

 

Voting Rights.  Upon the occurrence and during the continuance of an Event of
Default, Lender shall be vested with all rights of Loan Parties to exercise the
voting and consensual rights and powers with respect to Pledged Collateral.

 

18

--------------------------------------------------------------------------------


 

Control.  If at any time any Pledged Equity Interests do not constitute
Securities or if any Pledged Equity Interests constituting Securities are not
evidenced by a Security Certificate, Loan Parties shall take such actions and
execute such documents, at Loan Parties’ expense, as is necessary to establish
Lender’s control thereof or otherwise perfect the security interest therein.

 

Assignment of Insurance.

 

As additional security for the payment and performance of the Obligations and
Guaranteed Obligations, Loan Parties hereby assign to the Lender any and all
monies (including proceeds of insurance and refunds of unearned premiums) due or
to become due under, and all other rights of the Loan Parties with respect to,
any and all policies of insurance now or at any time hereafter covering the
Collateral or any evidence thereof or any business records or valuable papers
pertaining thereto, and the Loan Parties hereby direct the issuer of any such
policy to pay all such monies directly to the Lender.  At any time, whether or
not an Event of Default then exists, the Lender may (but need not), in the
Lender’s name or in any Loan Party’s name, execute and deliver proof of claim,
receive all such monies, endorse checks and other instruments representing
payment of such monies, and adjust, litigate, compromise or release any claim
against the issuer of any such policy.  Any monies received as payment for any
loss under any insurance policy mentioned above (other than liability insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain, shall be paid over to the Lender to be applied, at the option
of the Lender, either to the prepayment of the Obligations or shall be disbursed
to Loan Parties under staged payment terms reasonably satisfactory to the Lender
for application to the cost of repairs, replacements, or restorations.  Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction.

 

Preservation of Collateral and Perfection of Security Interests.

 

Each Loan Party shall, at Lender’s request, at any time and from time to time,
authenticate, execute and deliver to Lender such financing statements, documents
and other agreements and instruments (and pay the cost of filing or recording
the same in all public offices deemed necessary or desirable by Lender) and do
such other acts and things or cause third parties to do such other acts and
things as Lender may deem necessary or desirable, in its sole discretion, in
order to establish and maintain a valid, attached and perfected security
interest in the Collateral in favor of Lender (free and clear of all other
liens, claims, encumbrances and rights of third parties whatsoever, whether
voluntarily or involuntarily created, except Permitted Liens) to secure payment
of the Obligations or Guaranteed Obligations, as applicable, and in order to
facilitate the collection of the Collateral.  Each Loan Party irrevocably hereby
makes, constitutes and appoints Lender (and all Persons designated by Lender for
that purpose) as such Loan Party’s true and lawful attorney and agent-in-fact to
execute and file such financing statements, documents and other agreements and
instruments and do such other acts and things as may be necessary to preserve
and perfect Lender’s security interest in the Collateral.  Each Loan Party
further agrees that a carbon, photographic, photostatic or other reproduction of
this Agreement or of a financing statement shall be sufficient as a financing
statement.  Each Loan Party further ratifies and confirms the prior filing by
Lender of any and all financing statements which identify the Loan Party as
debtor, Lender as secured party and any or all Collateral as collateral.  Upon
the request of Lender, each Loan Party agrees to execute and deliver to Lender
Grants of Security Interest in Trademarks and Patents and Grants of Security
Interest in Copyrights in the forms of Exhibits C and D respectively.

 

19

--------------------------------------------------------------------------------


 

COLLECTIONS.

 

Lockbox and Cash Collateral Account

 

Each Borrower shall direct all of its Account Debtors to make all payments on
the Accounts directly to a Lock Box.  Borrowers shall establish a Cash
Collateral Account, into which all payments received in a Lock Box shall be
deposited, and into which each Borrower will immediately deposit all payments
received by such Borrower on Accounts in the identical form in which such
payments were received, whether by cash or check.  If any Borrower, any
Affiliate or Subsidiary, any shareholder, officer, director, employee or agent
of any Borrower or any Affiliate or Subsidiary, or any other Person acting for
or in concert with any Borrower shall receive any monies, checks, notes, drafts
or other payments relating to or as Proceeds of Accounts or other Collateral,
such Borrower and each such Person shall receive all such items in trust for,
and as the sole and exclusive property of, Lender and, immediately upon receipt
thereof, shall remit the same (or cause the same to be remitted) in kind to a
Cash Collateral Account.  Borrowers agree that all payments made to such Cash
Collateral Accounts or otherwise received by Lender, whether in respect of the
Accounts or as Proceeds of other Collateral or otherwise (except for proceeds of
Collateral which are required to be delivered to the holder of a Permitted Lien
which is prior in right of payment), will be applied on account of the
Obligations in accordance with the terms of this Agreement; provided however,
that, after any such application on account of the Obligations and so long as no
Event of Default has occurred, any remaining immediately available funds in such
Cash Collateral Accounts may be disbursed, at Borrowers’ discretion, to
Borrowers so long as after giving effect to such disbursement, Borrowers’
Availability equals or exceeds the aggregate of the outstanding Revolving Loans
and Letter of Credit Obligations at such time.  Borrowers agree to pay all
customary fees, costs and expenses in connection with opening and maintaining
the Lock Box and Cash Collateral Accounts.  All of such fees, costs and expenses
if not paid by Borrowers, may be paid by Lender and in such event all amounts
paid by Lender shall constitute Obligations hereunder, shall be payable to
Lender by Borrowers upon demand, and, until paid, shall bear interest at the
highest rate then applicable to Loans hereunder.  All checks, drafts,
instruments and other items of payment or Proceeds of Collateral shall be
endorsed by Borrowers to Lender, and, if that endorsement of any such item shall
not be made for any reason, Lender is hereby irrevocably authorized to endorse
the same on Borrowers’ behalf.  For the purpose of this section, each Borrower
irrevocably hereby makes, constitutes and appoints Lender (and all Persons
designated by Lender for that purpose) as such Borrower’s true and lawful
attorney and agent-in-fact (i) to endorse such Borrower’s name upon said items
of payment and/or Proceeds of Collateral and upon any Chattel Paper,
Document, Instrument, invoice or similar document or agreement relating to any
Account of such Borrower or Goods pertaining thereto; (ii) to take control in
any manner of any item of payment or Proceeds thereof; and (iii) to have access
to any lock box or postal box into which any of any Borrower’s mail is
deposited, and open and process all mail addressed to any Borrower and deposited
therein.

 

Collection of Accounts.

 

Lender may, at any time and from time to time after the occurrence and during
the continuance of an Event of Default, whether before or after notification to
any Account Debtor and whether before or after the maturity of any of the
Obligations, (a) enforce collection of any of any Borrower’s Accounts or other
amounts owed to any Borrower by suit or otherwise; (b) exercise all of
Borrowers’ rights and remedies with respect to proceedings brought to collect
any Accounts or other amounts owed to any Borrower; (c) surrender, release or
exchange all or any part of any Accounts or other amounts owed to any Borrower,
or compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder; (d) sell or assign any Account of
any Borrower or other amount owed to any Borrower upon such terms, for such
amount and at such time or times as Lender deems advisable; (e) prepare, file
and sign any Borrower’s name on any proof of claim in bankruptcy or other

 

20

--------------------------------------------------------------------------------


 

similar document against any Account Debtor or other Person obligated to such
Borrower; and (f) do all other acts and things which are necessary, in Lender’s
sole discretion, to fulfill Borrowers’ obligations under the Loan Documents and
to allow Lender to collect the Accounts or other amounts owed to any Borrower. 
In addition to any other provision hereof, Lender may at any time, after the
occurrence and during the continuance of an Event of Default, at Borrowers’
expense, notify any parties obligated on any of the Accounts to make payment
directly to Lender of any amounts due or to become due thereunder.

 

Application of Collected Funds.

 

For purposes of determining the amount of Revolving Loans available for
borrowing purposes, the balance in the Cash Collateral Account as of the end of
a Business Day, shall, without duplication, be applied against the Obligations
at the beginning of the next Business Day in such order as Lender shall
determine in its sole discretion.

 

For purposes of calculating interest and fees, Lender shall apply all collected
and available funds one (1) Business Day after application of the proceeds set
forth in Section 6.03(a).

 

Account Statements.

 

On a monthly basis, Lender shall deliver to Borrowers an account statement
showing all Loans, charges and payments, which shall be deemed final, binding
and conclusive upon Borrowers unless Borrowers notify Lender in writing,
specifying any error therein, within thirty (30) days of the date such account
statement is sent to Borrowers and any such notice shall only constitute an
objection to the items specifically identified.

 

COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES

 

Monthly Reports.

 

At any time during which Revolving Loans or Letter of Credit Obligations remain
outstanding, Borrowers shall deliver to Lender, in addition to any other
reports, as soon as practicable and in any event within fifteen (15) days after
the end of each calendar month, (a) an executed Borrowing Base Certificate,
(b) a detailed trial balance of Borrowers’ Accounts aged per invoice date, in
form and substance reasonably satisfactory to Lender including, when requested
by the Lender, the names and addresses of all Account Debtors of Borrowers, and
(c) a summary and detail of accounts payable (such Accounts and accounts payable
divided into such time intervals as Lender may require in its sole discretion),
including a listing of any held checks.  Any Borrowing Base Certificate
delivered pursuant to clause (a) above shall reflect the activity of each
Borrower with respect to Accounts for the immediately preceding calendar month,
and shall be in a form and with such specificity as is satisfactory to Lender
and shall contain such additional information concerning Accounts, Inventory and
Equipment as may be requested by Lender including, without limitation, but only
if specifically requested by Lender, copies of all invoices prepared in
connection with such Accounts.

 

Financial Statements.

 

Borrowers shall deliver, or cause to be delivered, to Lender the following
financial information, all of which shall be prepared in accordance with GAAP,
and shall be accompanied by a compliance certificate in the form of Exhibit B
hereto, which compliance certificate shall include a calculation of all
financial covenants contained in this Agreement:  (a) no later than forty-five
(45) days after the end of each fiscal quarter, copies of internally prepared
financial statements, including, without limitation, balance sheets and
statements of income, retained earnings and cash flow of Borrowers, prepared on
a

 

21

--------------------------------------------------------------------------------


 

consolidated basis, certified by the Chief Financial Officer of the Company,
together with a memorandum comparing variances of each of the foregoing against
projections provided to Lender hereunder and an explanation of such variances
with such backup documentation as may be required by Lender; and (b) no later
than ninety (90) days after the end of each of Borrowers’ Fiscal Years, audited
annual financial statements of Borrowers, prepared on a consolidated basis, with
an unqualified opinion by independent certified public accountants selected by
Borrowers and reasonably satisfactory to Lender, which financial statements
shall be accompanied by copies of any management letters sent to any Borrower by
such accountants.

 

Annual Projections.

 

As soon as practicable and in any event prior to the beginning of each Fiscal
Year, Borrowers shall deliver to Lender projected balance sheets, statements of
income and cash flow for Borrowers on a consolidated basis, for each of the
twelve (12) months during such Fiscal Year, which shall include the assumptions
used therein, together with appropriate supporting details as reasonably
requested by Lender.

 

Explanation of Budgets and Projections.

 

In conjunction with the delivery of the annual presentation of projections or
budgets referred to in Section 7.03 above, Borrowers shall deliver a letter
signed by the Treasurer or Chief Financial Officer of the Company, describing,
comparing and analyzing, in detail, all material changes and developments
between the anticipated financial results included in such projections or
budgets and the historical financial statements of Borrowers on a consolidated
basis.

 

Public Reporting.

 

Promptly following request therefor by Lender, the Company shall deliver to
Lender copies of all registration statements (excluding registration statements
on Form S-8) and annual, quarterly, monthly or other regular reports (excluding
Section 16 filings) which the Company or any of its Subsidiaries files with the
Securities and Exchange Commission, as well as promptly upon request providing
to Lender copies of any reports and proxy statements delivered to its
shareholders.

 

Other Information.

 

Promptly following request therefor by Lender, such other business or financial
data, reports, appraisals and projections as Lender may reasonably request.

 

Tax Returns.

 

After the filing thereof and promptly following request therefor by Lender,
copies of federal and state income tax returns and schedules of Borrowers.

 

TERMINATION; AUTOMATIC RENEWAL.

 

Original Term.

 

This Agreement shall be in effect from the date hereof until the Termination
Date.  Borrowers may terminate this Agreement upon ten (10) days’ prior written
notice and payment in full of the Obligations.

 

22

--------------------------------------------------------------------------------


 

Termination of Agreement.

 

Lender shall not make any additional Loans on or after the Termination Date and
this Agreement shall terminate on the date thereafter that the Obligations are
paid in full.  The termination of this Agreement shall not affect Lender’s or
any Loan Party’s rights, or any of the Obligations having their inception prior
to the effective date of such termination, and the provisions hereof shall
continue to be fully operative until all transactions entered into, rights or
interests created or Obligations have been fully and indefeasibly paid, disposed
of, concluded or liquidated.  The security interests, Liens, and rights granted
to Lender herein shall continue in full force and effect until all of the
Obligations have been indefeasibly paid and performed in full.  All
representations, warranties, covenants, waivers, and agreements contained herein
shall survive termination of this Agreement until all Obligations are
indefeasibly paid and performed in full.  Upon the indefeasible payment in full
of all Obligations, Lender shall promptly release all liens and security
interests granted to Lender by any Loan Party pursuant to this Agreement, and
shall fully comply with all reasonable requests of any Loan Party to ensure the
complete release of all Lender’s liens on, and return of, all Collateral.

 

REPRESENTATIONS AND WARRANTIES.

 

Loan Parties jointly and severally represent and warrant to Lender as follows:

 

Financial Statements and Other Information.

 

The financial statements and other information delivered or to be delivered by
Borrowers to Lender at or prior to the date of this Agreement fairly present in
all material respects the financial condition of Borrowers, and there has been
no Material Adverse Effect with respect to any Borrower since the date of the
financial statements delivered to Lender most recently prior to the date of this
Agreement.  All written information now or heretofore furnished by Borrowers to
Lender is true and correct in all material respects as of the date with respect
to which such information was furnished.

 

Locations.

 

The office where each Loan Party keeps its books, records and accounts (or
copies thereof) concerning the Collateral, each Loan Party’s principal place of
business and all of each Loan Party’s other places of business, locations of
Collateral and post office boxes and locations of bank accounts are as set forth
on Schedule 9.02 and at other locations within the continental United States of
which Lender has been advised by Loan Parties in accordance with
Section 10.02(a).  The Collateral, including, without limitation, the Equipment
(except any part thereof which Loan Parties shall have advised Lender in writing
consists of Collateral normally used in more than one state) is kept, or, in the
case of vehicles, based, only at the addresses set forth on Schedule 9.02, and
at other locations within the continental United States of which Lender has been
advised by Loan Parties in writing in accordance with Section 10.02(a) hereof.

 

Loans by Borrower.

 

Except as provided on Schedule 9.03, no Borrower has made any loans or advances
to any Affiliate or other Person except for advances authorized hereunder to
employees, officers and directors of Borrowers for travel and other expenses
arising in the ordinary course of Borrowers’ business and loans permitted
pursuant to Section 11.06 hereof.

 

23

--------------------------------------------------------------------------------


 

Accounts and Inventory.

 

Each Account which any Borrower shall, expressly or by implication, request
Lender to classify as an Eligible Account shall, as of the time when such
request is made, conform in all respects to the requirements of such
classification as set forth in the definition of “Eligible Account” as set forth
herein and as otherwise established by Lender from time to time.

 

Liens.

 

Each Loan Party is the lawful owner of all Collateral now purportedly owned by
such Loan Party, free from all liens, claims, security interests and
encumbrances whatsoever, whether voluntarily or involuntarily created and
whether or not perfected, other than the Permitted Liens.

 

Organization, Authority and No Conflict.

 

Each Loan Party is an entity of the type set forth on Schedule 9.06, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, organization or formation.  Each Loan Party’s
jurisdiction of incorporation, organization or formation, federal employer
identification number and organization identification number are correctly set
forth on Schedule 9.06.  Each Loan Party is duly qualified and in good standing
in all states where the nature and extent of the business transacted by it or
the ownership of its assets makes such qualification necessary or, if such Loan
Party is not so qualified, the failure to be qualified or in good standing would
not have a Material Adverse Effect or otherwise affect Lender’s rights in any
material respect.  Each Loan Party has the right and power and is duly
authorized and empowered to enter into, execute and deliver the Loan Documents
and perform its obligations hereunder and thereunder.  Each Loan Party’s
execution, delivery and performance of the Loan Documents does not conflict with
the provisions of the organizational documents of such Loan Party, any statute,
regulation, ordinance or rule of law, or any agreement, contract or other
document binding on such Loan Party, except for conflicts with agreements,
contracts or other documents which would not have a Material Adverse Effect, and
each Loan Party’s execution, delivery and performance of the Loan Documents
shall not result in the imposition of any lien or other encumbrance upon any of
such Loan Party’s property (other than Permitted Liens) under any existing
indenture, mortgage, deed of trust, loan or credit agreement or other agreement
or instrument by which such Loan Party or any of its property may be bound or
affected.  If a Loan Party is a partnership or limited liability company, such
Loan Party has not expressly elected to have its equity interests treated as
“Securities” under and as defined in Article 8 of the Uniform Commercial Code.

 

Litigation.

 

Except as disclosed to Lender on Schedule 9.07 hereto, there are no actions or
proceedings which are pending or, to the best of Loan Parties’ knowledge,
threatened against a Loan Party which is reasonably likely to have a Material
Adverse Effect.  No Loan Party has any Commercial Tort Claims pending other than
those set forth on Schedule 5.01 and those of which Lender has been advised by
Loan Parties in writing in accordance with Section 10.02(c) hereof.

 

Compliance with Laws and Maintenance of Permits.

 

Each Loan Party has obtained all governmental consents, franchises,
certificates, licenses, authorizations, approvals and permits, the lack of which
would have a Material Adverse Effect.  Each Loan Party is in compliance in all
material respects with all applicable federal, state, local and foreign
statutes, orders, regulations, rules and ordinances (including, without
limitation, Environmental Laws and statutes, orders, regulations, rules and
ordinances relating to taxes, employer and employee contributions

 

24

--------------------------------------------------------------------------------


 

and similar items, securities, ERISA or employee health and safety) the failure
to comply with which would have a Material Adverse Effect.

 

Affiliate Transactions.

 

Except as set forth on Schedule 9.09 hereto, no Loan Party is conducting,
permitting or suffering to be conducted, transactions with any Affiliate other
than transactions with Affiliates for the purchase or sale of Inventory or
services in the ordinary course of business pursuant to terms that are no less
favorable to a Loan Party than the terms upon which such transactions would have
been made had they been made to or with a Person that is not an Affiliate.

 

Names and Trade Names.

 

Each Loan Party’s name has always been as set forth on the first page of this
Agreement and each Loan Party uses no trade names, assumed names, fictitious
names or division names in the operation of its business, except as set forth on
Schedule 9.10 hereto.

 

Equipment.

 

Except for Permitted Liens, each Loan Party has good and merchantable title to
and ownership of all Equipment.  Except as described in clause (h) of the
definition of Permitted Liens, no Equipment is a fixture to real estate unless
such real estate is owned by such Loan Party.

 

Enforceability.

 

The Loan Documents to which any Loan Party is a party are the legal, valid and
binding obligations of such Loan Party and are enforceable against such Loan
Party in accordance with their respective terms.

 

Solvency.

 

The Borrowers, on a consolidated basis, are, after giving effect to the
transactions contemplated hereby, collectively solvent, able to pay debts as
they become due, have capital sufficient to carry on the business of the Company
on a consolidated basis, now own property having a value both at fair valuation
and at present fair saleable value greater than the amount required to pay its
debts, and will not be rendered insolvent by the execution and delivery of the
Loan Documents or by completion of the transactions contemplated hereunder or
thereunder.

 

Indebtedness.

 

Except as set forth on Schedule 9.14 hereto and as permitted by Section 11.02,
no Borrower is obligated (directly or indirectly), for any loans or other
Indebtedness other than the Loans.

 

Margin Security and Use of Proceeds.

 

No Borrower owns any margin securities, and none of the proceeds of the Loans
hereunder shall be used for the purpose of purchasing or carrying any margin
securities or for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase any margin securities or for any other purpose
not permitted by Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

 

25

--------------------------------------------------------------------------------


 

Parent, Subsidiaries and Affiliates.

 

Except as set forth on Schedule 9.16 hereto, no Loan Party has any Parents,
Subsidiaries or other Affiliates or divisions, nor is any Loan Party engaged in
any joint venture or partnership with any other Person.

 

No Defaults.

 

No Loan Party is in default under any contract, lease or commitment to which it
is a party or by which it is bound which would result in a Material Adverse
Effect.  No Loan Party knows of any dispute regarding any contract, lease or
commitment which would have a Material Adverse Effect.

 

Employee Matters.

 

There are no controversies pending or, to Loan Parties’ knowledge, threatened
between any Loan Party and any of its employees, agents or independent
contractors other than employee grievances arising in the ordinary course of
business which would not, in the aggregate, have a Material Adverse Effect, and
each Loan Party is in compliance with all federal and state laws respecting
employment and employment terms, conditions and practices except for such
non-compliance which would not have a Material Adverse Effect.

 

Intellectual Property.

 

Intellectual Property Rights.  Set forth on Schedule 9.19 is a complete list of
all patents, applications for patents, trademarks, applications to register
trademarks, service marks, applications to register service marks, mask works,
trade dress and copyrights for which a Loan Party is the owner of record (the
“Intellectual Property”).  Except as disclosed on Schedule 9.19, (i) each Loan
Party owns its Intellectual Property free and clear of all restrictions
(including covenants not to sue a third party), court orders, injunctions,
decrees, writs or Liens, whether by written agreement or otherwise, (ii) no
Person other than such Loan Party owns or has been granted any right in the
Intellectual Property, (iii) all Intellectual Property is valid, subsisting and
enforceable and (iv) such Loan Party has taken all commercially reasonable
action necessary to maintain and protect the Intellectual Property.  The use of
such Intellectual Property by such Loan Party and the operation of its
businesses does not infringe any valid and enforceable intellectual property
rights of any other Person, except to the extent any such infringement could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by Loan Party infringes upon any rights held by any other Person,
except to the extent any such infringement could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
specifically disclosed on Schedule 9.19, no claim or litigation regarding any of
the foregoing is pending or, to Loan Party’s knowledge, threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to Loan Parties’ knowledge,
proposed, which could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

Licensed Intellectual Property.  No Loan Party possesses any licenses other than
(i) as set forth on Schedule 9.19, and (ii) readily available, non-negotiated
licenses of computer software and other intellectual property used solely for
performing accounting, word processing and similar administrative tasks.

 

26

--------------------------------------------------------------------------------


 

Environmental Matters.

 

No Loan Party has generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates in any
material respect any Environmental Law or any license, permit, certificate,
approval or similar authorization thereunder and the operations of each Loan
Party comply in all material respects with all Environmental Laws and all
licenses, permits, certificates, approvals and similar authorizations
thereunder.  There has been no investigation, proceeding, complaint, order,
directive, claim, citation or notice by any governmental authority or any other
Person, nor is any pending or to the best of the Loan Parties’ knowledge
threatened with respect to any non-compliance with or violation of the
requirements of any Environmental Law by any Loan Party or the release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which affects any Loan Party or its business, operations or assets or
any properties at which any Loan Party has transported, stored or disposed of
any Hazardous Materials.  No Loan Party has any liability (contingent or
otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials which would have a Material Adverse Effect.

 

ERISA Matters.

 

Except as disclosed to the Lender in writing prior to the date hereof, neither
any Borrower nor any ERISA Affiliate (a) maintains or has maintained any Pension
Plan, (b) contributes or has contributed to any Multiemployer Plan or
(c) provides or has provided post-retirement medical or insurance benefits with
respect to employees or former employees (other than benefits required under
Section 601 of ERISA, Section 4980B of the IRC or applicable state law). 
Neither any Borrower nor any ERISA Affiliate has received any notice or has any
knowledge to the effect that it is not in full compliance with any of the
requirements of ERISA, the IRC or applicable state law with respect to any
Plan.  No Reportable Event exists in connection with any Pension Plan.  Each
Plan which is intended to qualify under the IRC is so qualified, and no fact or
circumstance exists which may have an adverse effect on the Plan’s tax qualified
status.  Neither any Borrower nor any ERISA Affiliate has (i) any accumulated
funding deficiency (as defined in Section 302 of ERISA and Section 412 of the
IRC) under any Plan, whether or not waived, (ii) any liability under
Section 4201 or 4243 of ERISA for any withdrawal, partial withdrawal,
reorganization or other event under any Multiemployer Plan or (iii) any
liability or knowledge of any facts or circumstances which could result in any
liability to the PBGC, the Internal Revenue Service, the Department of Labor or
any participant in connection with any Plan (other than routine claims for
benefits under the Plan).

 

AFFIRMATIVE COVENANTS.

 

Until payment and satisfaction in full of all Obligations and termination of
this Agreement, Loan Parties jointly and severally covenant and agree as
follows:

 

Maintenance of Records.

 

Loan Parties shall at all times keep accurate and complete books, records and
accounts with respect to all of Loan Parties’ business activities, in accordance
with GAAP, and shall keep such books, records and accounts, and any copies
thereof, only at the addresses indicated for such purpose on Schedule 9.02.

 

27

--------------------------------------------------------------------------------


 

Notices.

 

Loan Parties shall provide written notice to Lender of the following:

 

Locations.  Promptly upon becoming aware of (but in no event less than ten
(10) days prior to the occurrence thereof) the proposed opening of any new place
of business or new location of Collateral, the closing of any existing place of
business or location of Collateral, any change of in the location of a Loan
Party’s books, records and accounts (or copies thereof), the opening or closing
of any post office box, the opening or closing of any bank account or, if any of
the Collateral consists of Goods of a type normally used in more than one state,
the use of any such Goods in any state other than a state in which such Loan
Party has previously advised Lender that such Goods will be used.

 

Eligible Accounts.  Promptly upon becoming aware thereof, if any Account
identified by Borrowers to Lender as an Eligible Account becomes ineligible for
any reason.

 

Litigation and Proceedings.  Promptly upon becoming aware thereof, (i) of any
litigation, arbitration, governmental investigation or other actions or
proceedings which are pending or threatened against any Loan Party or any
Subsidiary or to which any of the properties of any thereof is subject which
might have a Material Adverse Effect, and (ii) of any Commercial Tort Claims of
any Loan Party which may arise.

 

Names and Trade Names.  Within ten (10) days of the change of any Loan Party’s
name or the use of any trade name, assumed name, fictitious name or division
name not previously disclosed to Lender in writing.

 

ERISA Matters.  Promptly upon (i) the occurrence of any Reportable Event which
might result in the termination by the PBGC of any Plan covering any officers or
employees of any Borrower, any benefits of which are, or are required to be,
guaranteed by the PBGC, (ii) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefore,
(iii) its intention to terminate or withdraw from any Plan, (iv) the institution
of any steps by any member of the Controlled Group or any other Person to
terminate any Pension Plan, (v) the failure of any Borrower or any ERISA
Affiliate of any member of the Controlled Group or any other Person to make a
required contribution to any Pension Plan (if such failure is sufficient to give
rise to a Lien under Section 302(f) of ERISA) or to any Multiemployer Plan,
(vi) the taking of any action with respect to a Pension Plan which could result
in the requirements that any Borrower furnish a bond or other security to the
PBGC or such Pension Plan, (vii) the occurrence of any event with respect to any
Pension Plan or Multiemployer Plan which could result in the incurrence by any
ERISA Affiliate or any member of the Controlled Group of any material liability,
fine or penalty (including any claim or demand for withdrawal liability or
partial withdrawal from any Multiemployer Plan), (viii) any material increase in
the contingent liability of any Borrower with respect to any post-retirement
welfare plan benefit, or (ix) any notice that any Multiemployer Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

 

Environmental Matters.  Immediately upon becoming aware of any investigation,
proceeding, complaint, order, directive, claim, citation or notice with respect
to any non-compliance with or violation of the requirements of any Environmental
Law by any Loan Party or the generation, use, storage, treatment,
transportation, manufacture handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter which affects any
Loan Party or its business operations

 

28

--------------------------------------------------------------------------------


 

or assets or any properties at which any Loan Party has transported, stored or
disposed of any Hazardous Materials unless the foregoing could not reasonably be
expected to have a Material Adverse Effect.

 

Default; Material Adverse Change.  Promptly of (i) any Material Adverse Effect,
(ii) the occurrence of any Event of Default hereunder, or (iii) the occurrence
of any event which, if uncured, will become an Event of Default after notice or
lapse of time (or both).

 

All of the foregoing notices shall be provided by Loan Parties to Lender in
writing and shall describe the steps being taken by Loan Parties or any
Subsidiary affected thereby with respect thereto.

 

Compliance with Laws and Maintenance of Permits.

 

Each Loan Party shall maintain all governmental consents, franchises,
certificates, licenses, authorizations, approvals and permits, the lack of which
would have a Material Adverse Effect and each Loan Party shall remain in
compliance with all applicable federal, state, local and foreign statutes,
orders, regulations, rules and ordinances (including, without limitation,
Environmental Laws and statutes, orders, regulations, rules and ordinances
relating to taxes, employer and employee contributions and similar items,
securities, ERISA or employee health and safety) the failure with which to
comply would have a Material Adverse Effect.  Following any determination by
Lender that there is non-compliance, or any condition which requires any action
by or on behalf of any Loan Party in order to avoid non-compliance, with any
Environmental Law, at Loan Parties’ joint and several expense cause an
independent environmental engineer acceptable to Lender to conduct such tests of
the relevant site(s) as are appropriate and prepare and deliver a report setting
forth the results of such tests, a proposed plan for remediation and an estimate
of the costs thereof.

 

Inspection and Audits.

 

Loan Parties shall permit Lender, or any Persons designated by it, to call at
Loan Parties’ places of business at any reasonable times during normal business
hours, and, without hindrance or delay, to inspect the Collateral and to
inspect, audit, check and make extracts from Loan Parties’ books, records,
journals, orders, receipts and any correspondence and other data relating to
Loan Parties’ business, the Collateral or any transactions between the parties
hereto, and shall have the right to make such verification concerning Loan
Parties’ business as Lender may consider reasonable under the circumstances. 
Loan Parties shall furnish to Lender such information relevant to Lender’s
rights under the Loan Documents as Lender shall at any time and from time to
time reasonably request.  Lender, through its officers, employees or agents
shall have the right, at any time and from time to time, in Lender’s name, to
verify the validity, amount or any other matter relating to any of Loan Parties’
Accounts, by mail, telephone, telecopy, electronic mail, or otherwise, provided
that prior to the occurrence of an Event of Default, Lender shall conduct such
verification in the name of a nominee of Lender or in any Loan Party’s name. 
Each Loan Party authorizes Lender to discuss the affairs, finances and business
of any Loan Parties with any officers, employees or directors of Loan Parties or
with its Parent or any Affiliate or the officers, employees or directors of its
Parent or any Affiliate, and to discuss the financial condition of any Loan
Party with Loan Parties’ independent public accountants.  Any such discussions
shall be without liability to Lender or to Loan Parties’ independent public
accountants.  For each inspection or audit conducted by Lender hereunder, Loan
Parties shall jointly and severally pay to Lender all costs and out-of-pocket
expenses reasonably incurred by Lender.  All such costs and expenses shall
constitute Obligations hereunder, shall be payable on demand and, until paid,
shall bear interest at the highest rate then applicable to Loans hereunder.

 

29

--------------------------------------------------------------------------------


 

Insurance.

 

Loan Parties will obtain and at all times maintain insurance with insurers
acceptable to the Lender, in such amounts, on such terms (including any
deductibles) and against such risks as may from time to time be required by the
Lender, but in all events in such amounts and against such risks as is usually
carried by companies engaged in similar business and owning similar properties
in the same general areas in which the Loan Parties operate.  Without limiting
the generality of the foregoing, the Loan Parties will at all times maintain
liability insurance, business interruption insurance including coverage for
force majeure and keep all tangible Collateral insured against risks of fire
(including so-called extended coverage), theft, collision (for Collateral
consisting of motor vehicles) and such other risks and in such amounts as the
Lender may reasonably request, with any loss payable to the Lender to the extent
of its interest, and all policies of such insurance shall contain a lender’s
loss payable endorsement for the Lender’s benefit or an endorsement showing
Lender as additional insured.

 

If Loan Parties at any time or times hereafter shall fail to obtain or maintain
any of the policies of insurance required above or to pay any premium relating
thereto, then Lender, without waiving or releasing any obligation or default by
Loan Parties hereunder, may (but shall be under no obligation to) obtain and
maintain such policies of insurance and pay such premiums and take such other
actions with respect thereto as Lender deems advisable upon notice to Loan
Parties.  Such insurance, if obtained by Lender, may, but need not, protect Loan
Parties’ interests or pay any claim made by or against Loan Parties with respect
to the Collateral.  Such insurance may be more expensive than the cost of
insurance Loan Parties may be able to obtain on its own and may be cancelled
only upon Loan Parties providing evidence that they have obtained the insurance
as required above.  All sums disbursed by Lender in connection with any such
actions, including, without limitation, court costs, expenses, other charges
relating thereto and reasonable attorneys’ fees, shall constitute Loans
hereunder, shall be payable on demand by Loan Parties to Lender and, until paid,
shall bear interest at the highest rate then applicable to Loans hereunder.

 

Collateral.

 

Loan Parties shall keep the Collateral in good condition, repair and order,
ordinary wear and tear excepted, and shall make all necessary repairs to the
Equipment and replacements thereof so that the operating efficiency and the
value thereof shall at all times be preserved and maintained in all material
respects.  Loan Parties shall permit Lender to examine any of the Collateral at
any time during normal business hours and wherever the Collateral may be located
and, Loan Parties shall, immediately upon request therefor by Lender, deliver to
Lender any and all evidence of ownership of any of the Equipment including,
without limitation, certificates of title and applications of title.  Loan
Parties shall, at the reasonable request of Lender, indicate on its records
concerning the Collateral a notation, in form satisfactory to Lender, of the
security interest of Lender hereunder.

 

Use of Proceeds.

 

All monies and other property obtained by any Borrower from Lender pursuant to
this Agreement shall be used solely for business purposes of such Borrower.

 

Taxes.

 

Each Loan Party shall file all required tax returns and pay all of its taxes
when due, subject to any extensions granted by the applicable taxing authority,
including, without limitation, taxes imposed by federal, state or municipal
agencies, and shall cause any liens for taxes to be promptly released; provided,
that a Loan Party shall have the right to contest the payment of such taxes in
good faith by appropriate

 

30

--------------------------------------------------------------------------------


 

proceedings so long as (a) the amount so contested is shown on such Loan Party’s
financial statements; (b) the contesting of any such payment does not give rise
to a lien for taxes; (c) Loan Parties keep on deposit with Lender (such deposit
to be held without interest) or a reserve is maintained against Borrowers’
Availability to borrow money under Section 2.01, in either case, in an amount of
money which, in the sole judgment of Lender, is sufficient to pay such taxes and
any interest or penalties that may accrue thereon; and (d) if such Loan Party
fails to prosecute such contest with reasonable diligence, Lender may apply the
money so deposited in payment of such taxes.  If a Loan Party fails to pay any
such taxes and in the absence of any such contest by such Loan Party, Lender may
(but shall be under no obligation to) advance and pay any sums required to pay
any such taxes and/or to secure the release of any lien therefor, and any sums
so advanced by Lender shall constitute Loans hereunder, shall be jointly and
severally payable by Loan Parties to Lender on demand, and, until paid, shall
bear interest at the highest rate then applicable to Loans hereunder.

 

Intellectual Property.

 

Each Loan Party shall maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, tradestyles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it unless the failure to maintain any of the foregoing
could not reasonably be expected to have a Material Adverse Effect.

 

Checking Accounts and Cash Management Services.

 

Each Loan Party shall maintain all of its treasury management accounts,
including depository, collection, remittance and investment accounts, with
Lender, provided, however, that Loan Parties shall be permitted to maintain
local petty cash accounts with other banks as needed in locations where Lender
cannot provide such account services so long as the balances in such petty cash
accounts do not exceed $20,000 in the aggregate.  In connection with the
maintenance of accounts held with Lender, (a) normal charges shall be assessed
thereon, and (b) Loan Parties shall enter into agreements with Lender for
standard cash management services.  Loan Parties shall be responsible for all
normal charges assessed thereon.  All of Loan Parties’ bank accounts are set
forth on Schedule 9.02.  No Loan Party will open any bank account with a bank
other than Lender unless (i) such Loan Party provides written notice to Lender
at least ten (10) days prior to opening such account, (ii) Lender gives its
prior written consent to the opening of such account, and (iii) the bank at
which such account is located executes such documents as are necessary to give
Lender a first priority, perfected security interest in such account. 
Notwithstanding the foregoing sentence, any Loan Party may open a bank account
with a local bank in the State of California for the sole purpose of funding
payroll amounts to California employees, provided that the net balance of such
account(s) (i.e., net of checks written or pending transfers) shall not exceed
$50,000 in the aggregate at any one time.

 

Patriot Act, Bank Secrecy Act and Office of Foreign Assets Control.

 

As required by federal law and the Lender’s policies and practices, Lender may
need to obtain, verify and record certain customer identification information
and documentation in connection with opening or maintaining accounts, or
establishing or continuing to provide services and Loan Parties agree to provide
such information.  In addition, and without limiting the foregoing sentence,
Loan Parties shall (a) ensure, and cause each Subsidiary to ensure, that no
Person who owns a controlling interest in or otherwise controls any Loan Party
or any Subsidiary is or shall be listed on the Specially Designated Nationals
and Blocked Person List or other similar lists maintained by OFAC, the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order

 

31

--------------------------------------------------------------------------------


 

relating thereto, and (c) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act laws and regulations, as amended.

 

NEGATIVE COVENANTS.

 

Until payment and satisfaction in full of all Obligations and termination of
this Agreement, unless Loan Parties obtain Lender’s prior written consent
waiving or modifying any of Loan Parties’ covenants hereunder in any specific
instance, Loan Parties jointly and severally agree as follows:

 

Guaranties.

 

No Loan Party shall assume, guarantee or endorse, or otherwise become liable in
connection with, the obligations of any Person, except by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business, and except for the existing guaranty by the Company for the
benefit of GES-Port Charlotte, LLC and for future guaranties for the benefit of
Affiliates that are single-purpose entities as needed in the ordinary course of
growing and supporting projects owned by such Affiliates provided that Loan
Parties’ liability under such guaranties may not exceed $500,000 in the
aggregate.

 

Indebtedness

 

No Loan Party shall create, incur, assume or become obligated (directly or
indirectly), for any loans or other Indebtedness other than the Loans, except
that a Loan Party may (a) borrow money from a Person other than Lender on an
unsecured and subordinated basis so long as a Subordination Agreement in favor
of Lender and in form and substance satisfactory to Lender is executed and
delivered to Lender prior to any borrowing of money by such Loan Party;
(b) guaranty the obligations of Affiliates to the extent allowed under
Section 11.01 of this Agreement; (c) incur Hedging Obligations in favor of
Lender; (d) maintain its present Indebtedness listed on Schedule 9.14 hereto;
(e) incur unsecured indebtedness to trade creditors in the ordinary course of
business; (f) enter into purchase money security interest loans for the purchase
of equipment and vehicles in the ordinary course of business in an amount not to
exceed $300,000 in the aggregate; and (g) incur operating and capital lease
obligations requiring payments not to exceed $100,000 in the aggregate during
any Fiscal Year of Borrowers, and except for the existing guaranty by the
Company for the benefit of GES-Port Charlotte, LLC.

 

Liens.

 

No Loan Party shall grant or permit to exist (voluntarily or involuntarily) any
lien, claim, security interest or other encumbrance whatsoever on any of its
assets, other than Permitted Liens.

 

Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside the
Ordinary Course of Business.

 

No Loan Party shall (a) enter into any merger or consolidation; (b) change the
state of such Loan Party’s organization or enter into any transaction which has
the effect of changing such Loan Party’s state of organization; (c) sell, lease
or otherwise dispose of any of its assets other than in the ordinary course of
business; (d) purchase the stock, other equity interests or all or a material
portion of the assets of any Person or division of such Person; or (e) enter
into any other transaction outside the ordinary course of such Loan Party’s
business, including, without limitation, any purchase, redemption or retirement
of any shares of any class of its stock or any other equity interest, and any
issuance of any shares of, or warrants or other rights to receive or purchase
any shares of, any class of its stock or any other equity interest.  No

 

32

--------------------------------------------------------------------------------


 

Loan Party shall form any Subsidiaries or enter into any joint ventures or
partnerships with any other Person without Lender’s prior written consent.

 

Dividends and Distributions

 

No Loan Party shall declare or pay any dividend or other distribution (whether
in cash or in kind) on any class of its stock (if such Loan Party is a
corporation) or on account of any equity interest in such Loan Party (if such
Loan Party is a partnership, limited liability company or other type of entity)
except, with respect to Loan Parties other than the Company, to such Loan
Party’s parent entity.  So long as a Loan Party is a “pass-through” tax entity
for United States federal income tax purposes, provided no Event of Default has
occurred and is continuing, and after first providing such supporting
documentation as the Lender may request (including the personal state and
federal tax returns (and all schedules thereto) of each Owner) net of any prior
year loss carry-forward, such Loan Party may pay Pass-Through Tax Liabilities.

 

Investments; Loans.

 

No Loan Party shall purchase or otherwise acquire, or contract to purchase or
otherwise acquire, the obligations or stock of any Person, other than (a) direct
obligations of the United States, (b) Hedging Agreements with Lender, and
(c) obligations insured by the Federal Deposit Insurance Corporation and
obligations unconditionally guaranteed by the United States; nor shall any Loan
Party lend or otherwise advance funds to any Person except for (a) advances made
to employees, officers and directors for travel and other expenses arising in
the ordinary course of business; (b) loans or advances to employees not
exceeding $200,000 in the aggregate outstanding for all Persons at any one time;
(c) advances made by Lime Finance to customers of any Borrower pursuant to the
financing of a contract between such customer and such Borrower, in the ordinary
course of Lime Finance’s financing business; (d) advances made by any Loan Party
to Performance Electric Company, a Massachusetts corporation, or to Performance
Plumbing Company, a New York corporation, in the ordinary course of business
consistent with past practices in an amount not to exceed $500,000 in the
aggregate at any one time; and (e) the existing $3,704,531 advance to GES-Port
Charlotte, LLC, a Georgia limited liability company, for support of its
landfill-gas-to-energy project located on Zemel Road in Port Charlotte, Florida
and any subsequent advances to the same entity not to exceed $360,000 in the
aggregate at any one time.

 

Fundamental Changes, Line of Business.

 

No Loan Party shall amend its organizational documents or change its Fiscal Year
or enter into a new line of business materially different from such Loan Party’s
current business unless (a) such actions would not have a Material Adverse
Effect; (b) such actions would not affect the obligations of such Loan Party to
Lender; (c) such actions would not affect the interpretation of any of the terms
of the Loan Documents; and (d) Lender has received ten (10) days prior written
notice of such amendment or change.

 

Equipment.

 

No Loan Party shall (a) permit any Equipment to become a Fixture to real
property unless such real property is owned by a Loan Party and is subject to a
mortgage in favor of Lender, or (b) permit any Equipment to become an accession
to any other personal property unless such personal property is subject to a
first priority lien in favor of Lender.

 

33

--------------------------------------------------------------------------------


 

Affiliate Transactions.

 

Except as set forth on Schedule 9.09 hereto, no Loan Party shall conduct, permit
or suffer to be conducted, transactions with Affiliates other than transactions
for the purchase or sale of Inventory or services in the ordinary course of
business pursuant to terms that are no less favorable to such Loan Party than
the terms upon which such transactions would have been made had they been made
to or with a Person that is not an Affiliate.

 

Settling of Accounts.

 

No Borrower shall settle or adjust any Account identified by a Borrower as an
Eligible Account in any material respect or any Account with respect to which
the Account Debtor is an Affiliate, in each case without the consent of Lender,
provided, that following the occurrence and during the continuance of an Event
of Default, no Borrower shall settle or adjust any Account without the consent
of Lender.

 

ERISA.

 

Except as disclosed to the Lender in writing prior to the date hereof, neither
any Borrower nor any ERISA Affiliate will (a) adopt, create, assume or become a
party to any Pension Plan, (b) incur any obligation to contribute to any
Multiemployer Plan, (c) incur any obligation to provide post-retirement medical
or insurance benefits with respect to employees or former employees (other than
benefits required by law) or (d) amend any Plan in a manner that would
materially increase its funding obligations.

 

Subordinated Debt.

 

No Borrower shall make or permit any Subsidiary to make: (i) any payment of
principal of, or interest on, any of the Subordinated Debt, if a Default or an
Event of Default then exists hereunder or would result from such payment;
(ii) any payment of the principal or interest due on the Subordinated Debt as a
result of acceleration thereunder or a mandatory prepayment thereunder;
(iii) any amendment or modification of or supplement to the documents evidencing
or securing the Subordinated Debt; or (iv) payment of principal or interest on
the Subordinated Debt other than when due (without giving effect to any
acceleration of maturity or mandatory prepayment) and expressly permitted under
the terms of the Subordination Agreement.

 

FINANCIAL COVENANTS.

 

Borrowers shall maintain and keep in full force and effect each of the financial
covenants set forth below:

 

Minimum Current Ratio.

 

As of the end of each fiscal quarter beginning with the fiscal quarter ending
March 31, 2011, the Borrowers’ consolidated Current Ratio shall not be less than
2.00.

 

Maximum Tangible Leverage Ratio.

 

As of the end of each fiscal quarter beginning with the fiscal quarter ending
March 31, 2011, the Borrowers’ consolidated Tangible Leverage Ratio shall not be
greater than 1.15.

 

34

--------------------------------------------------------------------------------


 

DEFAULT AND REMEDIES.

 

Events of Default.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” hereunder:

 

Payment.  The failure of any Loan Party to pay when due, declared due, or
demanded by Lender, any of the Obligations or Guaranteed Obligations, as
applicable; or

 

Breach of Loan Documents.  The failure of any Loan Party to perform, keep or
observe any of the covenants, conditions, promises, agreements or obligations of
such Loan Party under any of the Loan Documents; provided that any such failure
by a Borrower under Sections 10.02(a), (d), (e), (f), 10.03 and 10.09 of this
Agreement shall not constitute an Event of Default hereunder until the fifteenth
(15th) day following the occurrence thereof; or

 

Breaches of Other Obligations.  The failure of any Loan Party to perform, keep
or observe (after any applicable notice and cure period) any of the covenants,
conditions, promises, agreements or obligations of such Loan Party under any
other agreement with any Person if such failure might have a Material Adverse
Effect; or

 

Breach of Representations and Warranties.  The making or furnishing by any Loan
Party to Lender of any representation, warranty, certificate, schedule, report
or other communication within or in connection with the Loan Documents or in
connection with any other agreement between such Loan Party and Lender, which is
untrue or misleading in any material respect as of the date made; or

 

Loss of Collateral.  (i) The uninsured loss, theft, damage or destruction of any
of the Collateral, or (ii) the insured loss, theft, damage or destruction of any
of the Collateral in an amount in excess of $100,000 in the aggregate for all
such events during any year as determined by Lender in its sole discretion; or

 

Dispositions of Collateral.  Except as permitted by this Agreement, the sale,
lease, or furnishing under a contract of service of, any of the Collateral; or

 

Levy, Seizure or Attachment.  The making or any attempt by any Person to make
any levy, seizure or attachment upon any of the Collateral; or

 

Bankruptcy or Similar Proceedings.  The commencement of any proceedings in
bankruptcy by or against any Loan Party or for the liquidation or reorganization
of any Loan Party, or alleging that such Loan Party is insolvent or unable to
pay its debts as they mature, or for the readjustment or arrangement of any Loan
Party’s debts, whether under the United States Bankruptcy Code or under any
other law, whether state or federal, now or hereafter existing, for the relief
of debtors, or the commencement of any analogous statutory or non-statutory
proceedings involving any Loan Party; provided, however, that if such
commencement of proceedings against such Loan Party is involuntary, such action
shall not constitute an Event of Default unless such proceedings are not
dismissed within sixty (60) days after the commencement of such proceedings,
though Lender shall have no obligation to make Loans to or issue, or cause to be
issued, Letters of Credit on behalf of any Borrower during such sixty (60) day
period or, if earlier, until such proceedings are dismissed; or

 

Appointment of Receiver.  The appointment of a receiver or trustee for any Loan
Party, for any of the Collateral or for any substantial part of any Loan Party’s
assets or the institution of any proceedings

 

35

--------------------------------------------------------------------------------


 

for the dissolution, or the full or partial liquidation, or the merger or
consolidation, of any Loan Party which is a corporation, limited liability
company or a partnership; or

 

Judgment.  The entry of any judgments or orders aggregating in excess of
$100,000 against any Loan Party which remains unsatisfied or undischarged and in
effect for thirty (30) days after such entry without a stay of enforcement or
execution; or

 

Dissolution of Loan Party.  The dissolution of any Loan Party; or

 

Default or Revocation of Guaranty.  The occurrence of an event of default under,
or the revocation or termination of, any agreement, instrument or document
executed and delivered by any Person to Lender pursuant to which such Person has
guaranteed to Lender the payment of all or any of the Obligations or has granted
Lender a security interest in or lien upon some or all of such Person’s real
and/or personal property to secure the payment of all or any of the Obligations;
or

 

Criminal Proceedings.  The institution in any court of a criminal proceeding
against any Loan Party which would have a Material Adverse Effect, or the
indictment of any Loan Party for any crime; or

 

Change of Control.  A Change of Control shall occur; or

 

Material Adverse Change.  A Material Adverse Effect shall occur, as determined
by Lender in its sole judgment or the occurrence of any event which, in Lender’s
sole judgment, could have a Material Adverse Effect; or

 

Other Indebtedness.  Default shall be made by any Loan Party (in its capacity as
borrower, guarantor or otherwise) in any Indebtedness (other than the Loans), or
if such Indebtedness shall be amended, restated, modified, substituted, extended
and renewed without the prior written consent of Lender in each instance.

 

Remedies.

 

Upon the occurrence and during the continuance of an Event of Default described
in Section 13.01(h) hereof, all of the Obligations shall immediately and
automatically become due and payable, without notice of any kind.  Upon the
occurrence of any other Event of Default, all Obligations may, at the option of
Lender, and without demand, notice or legal process of any kind, be declared,
and immediately shall become, due and payable.

 

Upon the occurrence and during the continuance of an Event of Default, Lender
may exercise from time to time any rights and remedies available to it under the
Uniform Commercial Code and any other applicable law in addition to, and not in
lieu of, any rights and remedies expressly granted in the Loan Documents and all
of Lender’s rights and remedies shall be cumulative and non-exclusive to the
extent permitted by law.  In particular, but not by way of limitation of the
foregoing, Lender may, without notice, demand or legal process of any kind,
(i) suspend, terminate or limit any further loans or other extensions of credit
under this Agreement and the other Loan Documents, and/or (ii) take possession
of any or all of the Collateral (in addition to Collateral of which it already
has possession), wherever it may be found, and for that purpose may pursue the
same wherever it may be found, and may enter onto any of Loan Parties’ premises
where any of the Collateral may be, and search for, take possession of, remove,
keep and store any of the Collateral until the same shall be sold or otherwise
disposed of, and Lender shall have the right to store the same at any of Loan
Parties’ premises without cost to Lender.  At Lender’s request, Loan Parties
shall, at Loan Parties’ joint and several expense, assemble the Collateral and
make it available to Lender at one or more places to be designated by Lender and
reasonably convenient to

 

36

--------------------------------------------------------------------------------


 

Lender and Loan Parties.  Loan Parties recognize that if a Borrower fails to
perform, observe or discharge any of its Obligations under the Loan Documents,
or if Lime Energy fails to perform, observe or discharge any of its Guaranteed
Obligations, no remedy at law will provide adequate relief to Lender, and agrees
that Lender shall be entitled to temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages.  Any notification
of intended disposition of any of the Collateral required by law will be deemed
to be a reasonable authenticated notification of disposition if given at least
ten (10) days prior to such disposition and such notice shall (i) describe
Lender and the applicable Loan Party, (ii) describe the Collateral that is the
subject of the intended disposition, (iii) state the method of the intended
disposition, (iv) state that such Loan Party is entitled to an accounting of the
Obligations or Guaranteed Obligations, as applicable, and state the charge, if
any, for an accounting and (v) state the time and place of any public
disposition or the time after which any private sale is to be made.  Lender may
disclaim any warranties that might arise in connection with the sale, lease or
other disposition of the Collateral and has no obligation to provide any
warranties at such time.  Any Proceeds of any disposition by Lender of any of
the Collateral may be applied by Lender to the payment of expenses in connection
with the Collateral, including, without limitation, legal expenses and
reasonable attorneys’ fees, and any balance of such Proceeds may be applied by
Lender toward the payment of such of the Obligations, and in such order of
application, as Lender may from time to time elect.

 

Without limiting the rights of Lender under applicable law, Lender has a right
of set-off, a lien against and a security interest in all property of Loan
Parties now or at any time in Lender’s or any affiliate of Lender’s possession
in any capacity whatsoever, including but not limited to any balance of any
deposit, trust or agency account, or any other bank account, as security for all
Obligations or Guaranteed Obligations, as applicable.  At any time and from time
to time following the occurrence of a Default or an Event of Default, or event
which, with the passage of time, the giving of notice or both would become an
Event of Default, Lender may without notice or demand, set-off and apply or
cause to be set-off or otherwise applied any and all deposits at any time held
and other indebtedness at any time owing by Lender or any affiliate of Lender to
or for the credit of any one or more of the Loan Parties against the
Obligations.

 

Lender shall have the right, but not the obligation, to continue to extend the
Revolving Loans during any continuing Event of Default without waiving such
Event of Default or the default remedies of Lender and on such terms and
conditions as Lender elects in its sole and absolute discretion.  Without
limitation to any of its default rights and remedies, Lender may elect to
continue to make the Revolving Loans with such a reduced Maximum Revolving Loan
Limit and with such reductions in the percentages set forth in the definition of
Borrowing Base as Lender determines to be in the interest of Lender.

 

In addition to all other rights, options and remedies granted or available to
Lender under this Agreement or the other Loan Documents, or otherwise available
at law or in equity, upon or at any time after the occurrence and during the
continuance of an Event of Default, or any event which with the giving of notice
or the passage of time, or both, would become an Event of Default, Lender may,
in its sole and absolute discretion, (i) withhold or cease making Loans or
issuing Letters of Credit, (ii) commence accruing interest on the Loans at a
rate up to the Default Rate, or (iii) decrease the Maximum Revolving Loan Limit
and/or the rates of advance under the Borrowing Base.

 

CONDITIONS PRECEDENT.

 

Conditions Precedent to Execution.

 

The Lender’s obligation to enter into this Agreement is subject to the
satisfaction or waiver on or before the date hereof of the following conditions
precedent:

 

37

--------------------------------------------------------------------------------


 

Lender shall have received each of the agreements, opinions, reports, approvals,
consents, certificates and other documents set forth on the closing delivery
list attached hereto as Schedule 14.01-A in each case properly executed by the
appropriate party and in form and substance satisfactory to the Lender;

 

Since December 31, 2010, no event shall have occurred which has had or could
reasonably be expected to have a Material Adverse Effect, as determined by
Lender in its sole discretion;

 

Lender shall have received payment in full of all fees and expenses payable to
it by Borrowers or any other Person in connection herewith;

 

The Loan Parties shall have executed and delivered to Lender all such other
documents, instruments and agreements which Lender determines are reasonably
necessary to consummate the transactions contemplated hereby.

 

Conditions Precedent to Loans.

 

The Lender’s obligation to make Revolving Loans, or to issue or cause to be
issued Letters of Credit, is subject to the satisfaction or waiver on or before
the date of disbursement of any such Loan or issuance of any such Letter of
Credit of the following conditions precedent:

 

With respect to the initial advance of a Revolving Loan only, Borrowers shall
have satisfied the conditions set forth on Schedule 14.02(a) hereto.

 

Borrowers shall have delivered to Lender, in Lender’s then current form, on each
day on which the Company requests a Revolving Loan, an Advance Request Form in
the form attached hereto as Exhibit A;

 

Since the date of this Agreement, no event shall have occurred which has had or
could reasonably be expected to have a Material Adverse Effect, as determined by
Lender in its sole discretion;

 

Lender shall have received payment in full of all fees and expenses then payable
to it by Borrowers or any other Person in connection herewith;

 

Borrowers shall have delivered to Lender an executed Borrowing Base Certificate
and a detailed trial balance of Borrowers’ Accounts aged per invoice date, in
form and substance reasonably satisfactory to Lender including, without
limitation, the names and addresses of all Account Debtors of Borrowers;

 

With the respect to the issuance of any Letter of Credit in accordance with this
Agreement, Borrowers shall have delivered to Lender (i) a Standby Letter of
Credit Agreement and L/C Application for each Letter of Credit that any Borrower
wishes to have issued thereunder, (ii) a Commercial Letter of Credit Agreement
and L/C Application for each Letter of Credit that any Borrower wishes to have
issued thereunder, and (iii) a Standby Letter of Credit Agreement and a
Commercial Letter of Credit Agreement and L/C Application for each Letter of
Credit that any Borrower wishes to have issued thereunder.

 

The Borrowers shall have executed and delivered to Lender all such other
documents, instruments and agreements which Lender determines are reasonably
necessary to make the Revolving Loan or issue the Letter of Credit;

 

38

--------------------------------------------------------------------------------


 

The representations and warranties contained in Section 9 shall be correct on
and as of the date of such Loan or issuance of such Letter of Credit as though
made on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date; and

 

No event shall have occurred and be continuing, or would result from such Loan
or issuance of such Letter of Credit which constitutes an Event of Default.

 

LOAN GUARANTY

 

Guaranty.              Lime Finance hereby agrees that it is liable for, and, as
primary obligor and not merely as surety, absolutely and unconditionally
guarantees to Lender the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Obligations
and all costs and expenses including, without limitation, all court costs and
attorneys’  fees and expenses paid or incurred by Lender in endeavoring to
collect all or any part of the Obligations from, or in prosecuting any action
against, any Borrower, or any other Guarantor of all or any part of the
Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations”). Lime Finance further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any branch or Affiliate
of Lender that extended any portion of the Guaranteed Obligations.

 

Guaranty of Payment.         This Loan Guaranty is a guaranty of payment and not
of collection. Lime Finance waives any right to require the Lender to sue any
Borrower, any other Guarantor, or any other Person obligated for all or any part
of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

 

No Discharge or Diminishment of Loan Guaranty.   Except as otherwise provided
for herein, the obligations of Lime Finance hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including:  (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration, or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of any Borrower or any other
Guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which Lime Finance may have at any time against
any Obligated Party, Lender, or any other person, whether in connection herewith
or in any unrelated transactions.

 

The obligations of Lime Finance hereunder are not subject to any defense or
setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

 

Further, the obligations of Lime Finance hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of Lender to assert any claim
or demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or

 

39

--------------------------------------------------------------------------------


 

invalidity of any indirect or direct security for the obligations of the
Borrowers for all or any part of the Guaranteed Obligations or any obligations
of any other guarantor of or other person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of Lime Finance or that
would otherwise operate as a discharge of Lime Finance as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

 

Defenses Waived.                To the fullest extent permitted by applicable
law, Lime Finance hereby waives any defense based on or arising out of any
defense of any Borrower or any other Guarantor or the unenforceability of all or
any part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of any Borrower or any other Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, Lime Finance irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other person.  Lender may, at its election, foreclose on any Collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of Lime Finance under this Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, Lime Finance waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of Lime Finance against any Obligated Party
or any security.

 

Rights of Subrogation.       Lime Finance will not assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties have fully performed all their obligations to
Lender.

 

Reinstatement; Stay of Acceleration.   If at any time any payment of any portion
of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of any Borrower or
otherwise, Lime Finance’s obligations under this Loan Guaranty with respect to
that payment shall be reinstated at such time as though the payment had not been
made and whether or not Lender is in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by Lime
Finance forthwith on demand by the Lender.

 

Information.                             Lime Finance assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
Lime Finance assumes and incurs under this Loan Guaranty, and agrees that Lender
shall not have any duty to advise Lime Finance of information known to it
regarding those circumstances or risks.

 

Termination.        Lender may continue to make loans or extend credit to the
Borrowers based on this Loan Guaranty until five days after it receives written
notice of termination from Lime Finance.

 

40

--------------------------------------------------------------------------------


 

Notwithstanding receipt of any such notice, Lime Finance will continue to be
liable to Lender for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

 

Maximum Liability.             The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of Lime
Finance under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of Lime Finance’s
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by Lime Finance or Lender, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being Lime
Finance’s “Maximum Liability”.  This Section with respect to the Maximum
Liability of Lime Finance is intended solely to preserve the rights of Lender to
the maximum extent not subject to avoidance under applicable law, and neither
Lime Finance nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of Lime Finance hereunder shall not be
rendered voidable under applicable law. Lime Finance agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of Lime Finance without impairing this Loan Guaranty or affecting the rights and
remedies of Lender hereunder, provided that, nothing in this sentence shall be
construed to increase Lime Finance’s obligations hereunder beyond its Maximum
Liability.

 

Liability Cumulative.          The liability of Lime Finance under this
Article is in addition to and shall be cumulative with all liabilities of each
Loan Party to Lender under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

GENERAL PROVISIONS.

 

Indemnification.

 

Loan Parties jointly and severally agree to defend (with counsel satisfactory to
Lender), protect, indemnify and hold harmless Lender, each affiliate or
subsidiary of Lender, and each of their respective shareholders, members,
officers, directors, managers, employees, attorneys and agents (each an
“Indemnified Party”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature (including, without limitation, the
disbursements and the reasonable fees of counsel for each Indemnified Party in
connection with any investigative, administrative or judicial proceeding,
whether or not the Indemnified Party shall be designated a party thereto), which
may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether based on any federal, state or local laws or regulations, including,
without limitation, securities laws and regulations, Environmental Laws and
commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, the making or issuance and the management of the Loans or
any Letters of Credit or the use or intended use of the proceeds of the Loans or
any Letters of Credit; provided, however, that Loan Parties shall not have any
obligation hereunder to any Indemnified Party with respect to matters caused by
or resulting from the willful misconduct or gross negligence of such Indemnified
Party.  To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it is

 

41

--------------------------------------------------------------------------------


 

violative of any law or public policy, Loan Parties shall satisfy such
undertaking to the maximum extent permitted by applicable law.  Any liability,
obligation, loss, damage, penalty, cost or expense covered by this indemnity
shall be paid to each Indemnified Party on demand, and, failing prompt payment,
shall, together with interest thereon at the highest rate then applicable to
Loans hereunder from the date incurred by each Indemnified Party until paid by
Loan Parties, be added to the Obligations of Borrowers and be secured by the
Collateral.  Notwithstanding the foregoing, in no event shall Loan Parties be
liable to any Indemnified Party for any consequential, indirect or punitive
damages.  The provisions of this Section 16.01 shall survive the satisfaction
and payment of the other Obligations and the termination of this Agreement.

 

Notice.

 

All written notices and other written communications with respect to this
Agreement shall be sent by ordinary, certified or overnight mail, by telecopy or
delivered in person, to the address, telefacsimile number, e-mail address or
telephone number specified for Lender or Loan Parties, as applicable, on
Schedule 16.02.  Each Loan Party agrees that notices and other communications to
it hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Lender and such electronic communication shall have the same force
and effect that the same submissions would have had if they had been submitted
in any other applicable form authorized, required or contemplated by the Loan
Documents.  All notices shall be deemed received upon actual receipt thereof or
refusal of delivery.

 

Governing Law; Construction; Forum Selection.

 

THE LOAN DOCUMENTS SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE
STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION,
EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING, WITHOUT LIMITATION, THE LEGALITY
OF THE INTEREST RATE AND OTHER CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY
INTERESTS IN COLLATERAL LOCATED OUTSIDE OF THE STATE OF ILLINOIS, WHICH SHALL BE
GOVERNED AND CONTROLLED BY THE LAWS OF THE RELEVANT JURISDICTION IN WHICH SUCH
COLLATERAL IS LOCATED.  If any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or remaining provisions of this
Agreement.

 

To induce Lender to accept this Agreement, each Loan Party irrevocably agrees
that, subject to Lender’s sole and absolute election, ALL ACTIONS OR PROCEEDINGS
IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THE LOAN
DOCUMENTS OR THE COLLATERAL SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE
CITY OF CHICAGO, STATE OF ILLINOIS.  EACH LOAN PARTY HEREBY CONSENTS AND SUBMITS
TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID
CITY AND STATE.  EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH LOAN
PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
LOAN PARTY AT THE ADDRESS SET FORTH FOR NOTICE IN THIS AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.  EACH LOAN
PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY
LITIGATION BROUGHT AGAINST SUCH LOAN PARTY BY LENDER IN ACCORDANCE WITH THIS
SECTION.

 

42

--------------------------------------------------------------------------------


 

Modification and Benefit of Agreement.

 

The Loan Documents may not be modified, altered or amended except by an
agreement in writing signed by Loan Parties or such other Person who is a party
to such Loan Document and Lender.  No Loan Party may sell, assign or transfer
the Loan Documents or any portion thereof, including, without limitation, such
Loan Party’s rights, titles, interest, remedies, powers or duties hereunder and
thereunder.  Each Loan Party hereby consents to Lender’s sale, assignment,
transfer or other disposition, at any time and from time to time hereafter, of
the Loan Documents or of any portion thereof, or participations therein,
including, without limitation, Lender’s rights, titles, interest, remedies,
powers and/or duties and agrees that it shall execute and deliver such documents
as Lender may request in connection with any such sale, assignment, transfer or
other disposition.

 

Headings of Subdivisions.

 

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

 

Power of Attorney.

 

Each Loan Party acknowledges and agrees that its appointment of Lender as its
attorney and agent-in-fact for the purposes specified in this Agreement is an
appointment coupled with an interest and shall be irrevocable until all of the
Obligations are satisfied and paid in full and this Agreement is terminated.

 

Confidentiality.

 

Lender hereby agrees to use commercially reasonable efforts to assure that any
and all information relating to Loan Parties which is (a) furnished by Loan
Parties to Lender (or to any affiliate of Lender); and (b) non-public,
confidential or proprietary in nature, shall be kept confidential by Lender or
such affiliate in accordance with applicable law; provided, however, that such
information and other credit information relating to Loan Parties may be
distributed by Lender or such affiliate to Lender’s or such affiliate’s
directors, managers, officers, employees, attorneys, affiliates, assignees,
participants, auditors, agents and regulators who have a need to see such
information, and upon the order of a court or other governmental agency having
jurisdiction over Lender or such affiliate, to any other party.  In addition
such information and other credit information may be distributed by Lender to
potential participants or assignees of any portion of the Obligations, provided,
that such potential participant or assignee agrees to follow the confidentiality
requirements set forth herein.  Loan Parties and Lender further agree that this
provision shall survive the termination of this Agreement.  Notwithstanding the
foregoing, Loan Parties hereby consent to Lender publishing a tombstone or
similar advertising material relating to the financing transaction contemplated
by this Agreement.

 

Counterparts.

 

The Loan Documents and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
deemed an original, but all of which counterparts together shall constitute but
one agreement.

 

43

--------------------------------------------------------------------------------


 

WAIVER OF JURY TRIAL; OTHER WAIVERS.

 

EACH LOAN PARTY AND LENDER EACH HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THE LOAN
DOCUMENTS, THE OBLIGATIONS, THE GUARANTEED OBLIGATIONS, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT BY LOAN PARTIES OR LENDER OR WHICH, IN ANY WAY,
DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN
LOAN PARTIES AND LENDER.  IN NO EVENT SHALL LENDER BE LIABLE FOR LOST PROFITS OR
OTHER SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

Each Loan Party hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

 

Each Loan Party hereby waives the benefit of any law that would otherwise
restrict or limit Lender or any affiliate of Lender in the exercise of its
right, which is hereby acknowledged and agreed to, to set-off against the
Obligations or Guaranteed Obligations, as applicable, without notice at any time
hereafter, any indebtedness, matured or unmatured, owing by Lender or such
affiliate of Lender to Loan Parties, including, without limitation any Deposit
Account at Lender or such affiliate.

 

EACH LOAN PARTY HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR
TO THE EXERCISE BY LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF LOAN
PARTIES WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH
COLLATERAL, PROVIDED THAT IN THE EVENT THAT LENDER SEEKS TO ENFORCE ITS RIGHTS
HEREUNDER BY JUDICIAL PROCESS OR SELF HELP, LENDER SHALL PROVIDE LOAN PARTIES
WITH SUCH NOTICES AS ARE REQUIRED BY LAW.

 

Lender’s failure, at any time or times hereafter, to require strict performance
by Loan Parties of any provision of the Loan Documents shall not waive, affect
or diminish any right of Lender thereafter to demand strict compliance and
performance therewith.  Any suspension or waiver by Lender of an Event of
Default under this Agreement or any default under any of the other Loan
Documents shall not suspend, waive or affect any other Event of Default under
this Agreement or any other default under any of the other Loan Documents,
whether the same is prior or subsequent thereto and whether of the same or of a
different kind or character.  No delay on the part of Lender in the exercise of
any right or remedy under any Loan Document shall preclude other or further
exercise thereof or the exercise of any right or remedy.  None of the
undertakings, agreements, warranties, covenants and representations of Loan
Parties contained in the Loan Documents and no Event of Default under this
Agreement or default under any of the other Loan Documents shall be deemed to
have been suspended or waived by Lender unless such suspension or waiver is in
writing, signed by a duly authorized officer of Lender and directed to Loan
Parties specifying such suspension or waiver.

 

Joint and Several Nature.

 

Notwithstanding anything to the contrary contained herein, all Obligations of
Borrowers, or any of them, hereunder shall be joint and several obligations of
Borrowers.  Each reference to “Borrower” or “Loan Party” herein and in the other
Loan Documents shall refer to Borrowers or Loan Parties, as applicable,
collectively and each of them individually.

 

[signature page to follow]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

LOAN PARTIES:

 

LIME ENERGY CO., a Delaware corporation

 

LIME ENERGY CO. NEW YORK, INC., a
Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

By:

/s/ Jeffrey Mistarz

 

Name: Jeffrey Mistarz

Name: Jeffrey Mistarz

 

Title: Chief Financial Officer

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

LIME FINANCE, INC., a Delaware corporation

 

LIME MIDWEST, INC., an Illinois corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

Name: Jeffrey Mistarz

 

By:

/s/ Jeffrey Mistarz

Title: Chief Financial Officer

 

Name: Jeffrey Mistarz

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

PARKE INDUSTRIES INCORPORATED, a
California corporation

 

PLI ACQUISITION CORP., a Delaware corporation

 

 

 

By:

/s/ Jeffrey Mistarz

By:

/s/ Jeffrey Mistarz

 

Name: Jeffrey Mistarz

Name: Jeffrey Mistarz

 

Title: Chief Financial Officer

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

TEXAS ENERGY PRODUCTS, INC., a
Delaware corporation

 

LIME ENERGY ASSET DEVELOPMENT, LLC, a
Delaware limited liability company

 

 

 

By:

/s/ Jeffrey Mistarz

 

By:

LIME ENERGY CO., its sole Member and

Name: Jeffrey Mistarz

 

 

Manager

Title: Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

 

Name: Jeffrey Mistarz

 

 

 

 

Title: Chief Financial Officer

 

[Loan Party signatures continued on next page]

 

--------------------------------------------------------------------------------


 

[Loan Party signatures continued]

 

APPLIED ENERGY MANAGEMENT, INC., a
Massachusetts corporation

 

LIME ENERGY CONSULTING AND
TECHNICAL SERVICES, LLC, a North Carolina
limited liability company

 

 

 

By:

/s/ Jeffrey Mistarz

 

By:

APPLIED ENERGY MANAGEMENT,

Name: Jeffrey Mistarz

 

 

INC., its sole Member and Manager

Title: Treasurer

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

 

Name: Jeffrey Mistarz

 

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

 

APPLIED ENERGY MANAGEMENT
LIGHTING, LLC, a Massachusetts limited
liability company

 

LANDMARK ELECTRICAL AND MECHANICAL
SERVICES, LLC, a New York limited liability
company

 

 

 

By:

APPLIED ENERGY MANAGEMENT,
INC., its sole Member and Manager

 

By:

APPLIED ENERGY MANAGEMENT,
INC., its sole Member and Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

By:

/s/ Jeffrey Mistarz

 

Name: Jeffrey Mistarz

 

 

Name: Jeffrey Mistarz

 

Title: Treasurer

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LANDMARK SERVICE COMPANY, LLC,
a North Carolina limited liability company

 

LANDMARK SERVICES COMPANY OF
FLORIDA, LLC, a Florida limited liability company

 

 

 

By:

APPLIED ENERGY MANAGEMENT,
INC., its sole Member and Manager

 

By:

APPLIED ENERGY MANAGEMENT,
INC., its sole Member and Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

By:

/s/ Jeffrey Mistarz

 

Name: Jeffrey Mistarz

 

 

Name: Jeffrey Mistarz

 

Title: Treasurer

 

 

Title: Treasurer

 

[Loan Party signatures continued on next page]

 

--------------------------------------------------------------------------------


 

[Loan Party signatures continued]

 

LANDMARK SERVICES COMPANY OF
NORTH CAROLINA, LLC, a North Carolina
limited liability company

 

PLI ACQUISITION CORP., a Washington
corporation

 

 

 

By:

/s/ Jeffrey Mistarz

By:

APPLIED ENERGY MANAGEMENT,

 

Name: Jeffrey Mistarz

 

INC., its sole Member and Manager

 

Title: Chief Financial Officer

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

Name: Jeffrey Mistarz

 

 

 

Title: Treasurer

 

 

 

[Lender signature on next page]

 

--------------------------------------------------------------------------------


 

[Lender signature page]

 

Lender:

 

AMERICAN CHARTERED BANK,

 

an Illinois banking corporation

 

 

 

 

By:

/s/ William D. Provan

 

 

William D. Provan

 

 

Group Senior Vice President

 

 

--------------------------------------------------------------------------------


 

REVOLVING NOTE

 

$7,000,000.00

March 9, 2011

 

For value received, the undersigned, LIME ENERGY CO., a Delaware corporation,
LIME ENERGY CO. NEW YORK, INC., a Delaware corporation, LIME MIDWEST, INC., an
Illinois corporation, PARKE INDUSTRIES INCORPORATED, a California corporation,
PLI ACQUISITION CORP., a Delaware corporation, PLI ACQUISITION CORP., a
Washington corporation, TEXAS ENERGY PRODUCTS, INC., a Delaware corporation,
LIME ENERGY ASSET DEVELOPMENT, LLC, a Delaware limited liability company,
APPLIED ENERGY MANAGEMENT, INC., a Massachusetts corporation,  LIME ENERGY
CONSULTING AND TECHNICAL SERVICES, LLC,  a North Carolina limited liability
company, APPLIED ENERGY MANAGEMENT LIGHTING, LLC, a Massachusetts limited
liability company, LANDMARK ELECTRICAL AND MECHANICAL SERVICES, LLC, a New York
limited liability company,  LANDMARK SERVICE COMPANY, LLC, a North Carolina
limited liability company, LANDMARK SERVICES COMPANY OF NORTH CAROLINA, LLC, a
North Carolina limited liability company, and LANDMARK SERVICES COMPANY OF
FLORIDA, LLC, a Florida limited liability company (collectively, the
“Borrowers”), jointly and severally, hereby promise to pay to the order of
AMERICAN CHARTERED BANK, an Illinois banking corporation (the “Lender”), on the
Termination Date referenced in the Credit and Security Agreement dated the same
date as this Revolving Note that was entered into by the Lender, the Borrowers
and Lime Finance, Inc. (as amended from time to time, the “Credit Agreement”),
at Lender’s office located at 450 E. Higgins Road, Elk Grove Village, IL 60007,
or at any other place designated at any time by the holder hereof, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Seven Million and No/100 Dollars ($7,000,000.00) or the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrowers under the Credit Agreement, together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Revolving Note is fully paid at the rate from time to time in
effect under the Credit Agreement.

 

This Revolving Note is the Revolving Note referenced in the Credit Agreement,
and is subject to the terms of the Credit Agreement, which provides, among other
things, for acceleration hereof.  Principal and interest due hereunder shall be
payable as provided in the Credit Agreement, and this Revolving Note may be
prepaid only in accordance with the terms of the Credit Agreement.  This
Revolving Note is secured, among other things, pursuant to the Credit Agreement
and the Loan Documents as therein defined, and may now or hereafter be secured
by one or more other security agreements, mortgages, deeds of trust, assignments
or other instruments or agreements.

 

The Borrowers shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses if this Revolving Note is not paid when due, whether or
not legal proceedings are commenced.

 

--------------------------------------------------------------------------------


 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

LIME ENERGY CO., a Delaware corporation

LIME ENERGY CO. NEW YORK, INC., a

Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

By:

/s/ Jeffrey Mistarz

 

Name: Jeffrey Mistarz

Name: Jeffrey Mistarz

 

 

 

Title: Chief Financial Officer

 

Title: Chief Financial Officer

 

 

 

 

 

 

PARKE INDUSTRIES INCORPORATED, a
California corporation

 

LIME MIDWEST, INC., an Illinois corporation

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

 

Name: Jeffrey Mistarz

 

By:

/s/ Jeffrey Mistarz

 

Title: Chief Financial Officer

Name: Jeffrey Mistarz

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

TEXAS ENERGY PRODUCTS, INC., a
Delaware corporation

PLI ACQUISITION CORP., a Delaware corporation

 

By:

/s/ Jeffrey Mistarz

By:

/s/ Jeffrey Mistarz

 

Name: Jeffrey Mistarz

Name: Jeffrey Mistarz

 

Title: Chief Financial Officer

Title: Chief Financial Officer

 

 

 

 

 

 

APPLIED ENERGY MANAGEMENT, INC., a
Massachusetts corporation

LIME ENERGY ASSET DEVELOPMENT, LLC, a
Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

LIME ENERGY CO., its sole Member and

 

By:

/s/ Jeffrey Mistarz

 

 

Manager

 

Name: Jeffrey Mistarz

 

 

 

Title: Treasurer

 

By:

/s/ Jeffrey Mistarz

 

 

 

 

Name: Jeffrey Mistarz

 

 

 

 

Title: Chief Financial Officer

 

 

[Borrower signatures continued on next page]

 

--------------------------------------------------------------------------------


 

[Borrower signatures continued]

 

APPLIED ENERGY MANAGEMENT
LIGHTING, LLC, a Massachusetts limited
liability company

 

LIME ENERGY CONSULTING AND
TECHNICAL SERVICES, LLC, a North Carolina
limited liability company

 

 

 

By:

APPLIED ENERGY MANAGEMENT,
INC., its sole Member and Manager

 

By:

APPLIED ENERGY MANAGEMENT,
INC., its sole Member and Manager

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

By:

/s/ Jeffrey Mistarz

 

Name:  Jeffrey Mistarz

 

 

Name:  Jeffrey Mistarz

 

Title:  Treasurer

 

 

Title:  Treasurer

 

 

 

 

 

 

LANDMARK SERVICE COMPANY, LLC,
a North Carolina limited liability company

 

LANDMARK ELECTRICAL AND MECHANICAL
SERVICES, LLC, a New York limited liability
company

By:

APPLIED ENERGY MANAGEMENT,
INC., its sole Member and Manager

 

 

 

By:

APPLIED ENERGY MANAGEMENT,
INC., its sole Member and Manager

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

Name:  Jeffrey Mistarz

 

 

By:

 /s/ Jeffrey Mistarz

 

Title:  Treasurer

 

 

Name:   Jeffrey Mistarz

 

 

 

Title:   Treasurer

 

 

 

 

 

 

LANDMARK SERVICES COMPANY OF
NORTH CAROLINA, LLC, a North Carolina
limited liability company

 

LANDMARK SERVICES COMPANY OF
FLORIDA, LLC, a Florida limited liability company

 

 

By:

APPLIED ENERGY MANAGEMENT,

By:  

APPLIED ENERGY MANAGEMENT,

 

 

INC., its sole Member and Manager

 

INC., its sole Member and Manager

 

 

 

 

 

By:

 /s/ Jeffrey Mistarz

 

By:

/s/ Jeffrey Mistarz

 

 

Name:   Jeffrey Mistarz

 

Name:  Jeffrey Mistarz

 

 

Title:   Treasurer

 

Title:  Treasurer

 

 

 

 

 

 

 

 

PLI ACQUISITION CORP., a Washington
corporation

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

Name:  Jeffrey Mistarz

 

 

Title:  Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------